SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP                    TOGUT, SEGAL & SEGAL LLP
Paul D. Leake                                               Frank A. Oswald
Jason N. Kestecher                                          Kyle J. Ortiz
Four Times Square                                           Edward Wu
New York, New York 10036-6522                               One Penn Plaza
Telephone: (212) 735-3000                                   Suite 3335
Fax: (212) 735-2000                                         New York, NY 10119
                                                            Telephone: (212) 594-5000
– and –                                                     Fax: (212) 967-4258

James J. Mazza, Jr. (admitted pro hac vice)                 Co-Counsel to Debtors and Debtors in Possession
Justin M. Winerman (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsel to Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                 Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                                 Case No. 19-10384 (SHL)

                 Debtors.1                                            (Jointly Administered)


            NOTICE OF FILING OF SECOND AMENDMENT TO EXHIBIT 7.1
           TO THE SECOND AMENDED JOINT PLAN OF REORGANIZATION
        OF TRIDENT HOLDING COMPANY, LLC AND ITS DEBTOR AFFILIATES




1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics Services, Inc. (2771);
    Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818); Diagnostic Labs
    Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC (8470); Kan-Di-Ki
    LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605); MetroStat
    Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New Trident
    Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing, LLC
    (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
    Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
    Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
    Radiology, Inc. (4988). The address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor,
    Sparks, MD 21152.
PLEASE TAKE NOTICE THAT:

                1.     On June 11, 2019, the debtors and debtors-in-possession in the above-
captioned cases (the “Debtors”)2 filed Exhibit 7.1 to the Plan [Docket No. 536] (the “Initial
Exhibit 7.1”) and on June 27, 2019, the Debtors filed an amendment to Exhibit 7.1 [Docket No.
606] (the “First Amendment,” and together with the Initial Exhibit 7.1, the “Prior Exhibit 7.1”),
which set forth certain Executory Contracts and Unexpired Leases that may be assumed pursuant
to the Plan, as more fully set forth therein and in the Plan.

                2.     Annexed hereto as Exhibit A is an amendment (the “Second
Amendment”) to the Prior Exhibit 7.1, pursuant to which the Debtors are (i) designating certain
additional Executory Contracts and Unexpired Leases to be assumed pursuant to the Plan, as set
forth on Schedule 1 annexed to the Second Amendment (the “Additional Assumed Contracts”),
(ii) designating certain additional Executory Contracts and Unexpired Leases that the Debtors
shall assume only if any Cure payment is waived and released by the applicable counterparty, as
set forth on Schedule 2 annexed to the Second Amendment (the “Contracts Pending Cure
Waiver”), and (iii) designating for rejection certain additional Executory Contracts and
Unexpired Leases set forth on Schedule 3 annexed to the Second Amendment, 3 and (iv)
clarifying that all Medicare and Medicaid related contracts previously designated for assumption
on the Prior Exhibit 7.1 relate to all agreements associated with each particular government
PTAN number, as set forth on Schedule 4 annexed to the Second Amendment. The Executory
Contracts and Unexpired Leases that were designated for assumption pursuant to the Prior
Exhibit 7.1 shall remain designated for assumption except to the extent such Executory Contracts
and Unexpired Leases are set forth on Schedule 3.

               3.      The Debtors reserve the right, subject to the terms and conditions set forth
in the Plan and the RSA, to alter, amend, modify, or supplement any document in the Plan
Supplement, including Exhibit 7.1; provided, if any document in the Plan Supplement is altered,
amended, modified, or supplemented in any material respect prior to the hearing to confirm the
Plan, the Debtors will file a blackline of such document with the Bankruptcy Court.




                              [Remainder of Page Intentionally Left Blank]



2
 Capitalized terms used and not defined herein shall have the meaning ascribed to them in the Second Amended
Joint Plan of Reorganization of Trident Holding Company, LLC and Its Debtor Affiliates [Docket No. 386] (as may
be amended, modified, or supplemented from time to time, the “Plan”).
3
 For the avoidance of doubt, Schedule 3 does not set forth all of the Executory Contracts and Unexpired Leases that
are rejected pursuant to the Plan. Rather, Schedule 3 only sets forth certain additional Executory Contracts and
Unexpired Leases that were previously designated for assumption pursuant to the Prior Exhibit 7.1 and that are now
designated for rejection.




                                                         2
                 4.     Copies of the Plan, Plan Supplement, and Disclosure Statement filed in the
chapter 11 cases are available free of charge under the “Key Documents” section of Debtors’
restructuring website at https://dm.epiq11.com/Trident or by reasonable request submitted to the
Debtors’ Noticing Agent, Epiq Bankruptcy Solutions, LLC, by: (a) emailing
Trident@epiqglobal.com or (b) calling the Debtors’ restructuring hotline at +1 (800) 960-1226
(toll free) or +1 (503) 597-7729 (international).




Dated: July 8, 2019
       New York, New York

                                             TRIDENT HOLDING COMPANY, LLC, et al.
                                             Debtors and Debtors-in-Possession
                                             By their Co-Counsel:
                                             TOGUT, SEGAL & SEGAL LLP
                                             By:


                                             /s/ Kyle J. Ortiz
                                             FRANK A. OSWALD
                                             KYLE J. ORTIZ
                                             EDWARD WU
                                             One Penn Plaza, Suite 3335
                                             New York, New York 10119
                                             Telephone: (212) 594-5000
                                             Fax: (212) 967-4258




                                                3
          EXHIBIT A

SECOND AMENDMENT TO EXHIBIT 7.1
                             SECOND AMENDMENT TO EXHIBIT 7.1

                   SECOND AMENDMENT TO SCHEDULE OF ASSUMED
                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES1

On June 11, 2019, the Debtors filed Exhibit 7.1 to the Plan [Docket No. 536] (the “Initial Exhibit
7.1”) and on June 27, 2019, the Debtors filed an amendment to Exhibit 7.1 [Docket No. 606] (the
“First Amendment,” and together with the Initial Exhibit 7.1, the “Prior Exhibit 7.1”), which set
forth certain Executory Contracts and Unexpired Leases that may be assumed pursuant to the
Plan, as more fully set forth therein and in the Plan. Pursuant to this amendment (this “Second
Amendment”), the Debtors are (i) designating certain additional Executory Contracts and
Unexpired Leases to be assumed pursuant to the Plan, as set forth on Schedule 1 annexed hereto
(the “Additional Assumed Contracts”), (ii) designating certain additional Executory Contracts
and Unexpired Leases that the Debtors shall assume only if any Cure payment is waived and
released by the applicable counterparty, as set forth on Schedule 2 annexed hereto (the
“Contracts Pending Cure Waiver”), (iii) designating for rejection certain additional Executory
Contracts and Unexpired Leases set forth on Schedule 32 annexed hereto, and (iv) clarifying that
all Medicare and Medicaid related contracts previously designated for assumption on the Prior
Exhibit 7.1 relate to all agreements associated with each particular government PTAN number,
as set forth on Schedule 4 annexed hereto. The Executory Contracts and Unexpired Leases that
were designated for assumption pursuant to the Prior Exhibit 7.1 shall remain designated for
assumption except to the extent such Executory Contracts and Unexpired Leases are set forth on
Schedule 3.

        Article 7.2 of the Plan provides, among other things, that upon the occurrence of the
Effective Date of the Plan, each Executory Contract or Unexpired Lease (other than Executory
Contracts or Unexpired Leases that (a) have been previously rejected by the Debtors by Final
Order of the Bankruptcy Court or have been rejected by the Debtors by order of the Bankruptcy
Court as of the Effective Date, which order becomes a Final Order after the Effective Date or
(b) are the subject of a motion to reject pending as of the Effective Date) listed on the schedule
of “Assumed Executory Contracts and Unexpired Leases” on Exhibit 7.1 of the Plan shall be
assumed, or assumed and assigned, as applicable, and shall vest in and be fully enforceable by
the Reorganized Debtors or their assignee in accordance with its terms, except as modified by the
provisions of the Plan or any order of the Bankruptcy Court authorizing or providing for its
assumption or applicable federal law. All other Executory Contracts, not specifically assumed,
by inclusion on Exhibit 7.1 or separate application to the Bankruptcy Court, will be deemed
1
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Second Amended Joint Plan of Reorganization of Trident Holding Company, LLC Inc. and its Debtor Affiliates,
filed on May 8, 2019 [Docket No. 386] (as may be amended, supplemented, or modified from time to time, the
“Plan”). The treatment of Executory Contracts and Unexpired Leases is more fully set forth in the Plan. The
language herein is qualified in its entirety by the Plan.
2
 For the avoidance of doubt, Schedule 3 does not set forth all of the Executory Contracts and Unexpired Leases that
are rejected pursuant to the Plan. Rather, Schedule 3 only sets forth certain additional Executory Contracts and
Unexpired Leases that were previously designated for assumption pursuant to the Prior Exhibit 7.1 and that are now
designated for rejection.




                                                         1
rejected pursuant to Article 7.1 of the Plan.

         Cure Payment Related to Assumption of the Additional Assumed Contracts on
Schedule 1: The Debtors have designated the proposed Cure payment set forth on Schedule 1 for
the assumption of the Additional Assumed Contracts. Any provisions or terms of the Executory
Contracts or Unexpired Leases to be assumed pursuant to the Plan that are, or may be, alleged to
be in default, shall be satisfied solely by Cure, or by an agreed-upon waiver of Cure. Assumption
of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall result in
the full release and satisfaction of any Cures, Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or ownership
interest composition or other bankruptcy-related defaults, arising under any assumed Executory
Contract or Unexpired Lease at any time prior to the effective date of assumption.

         Assumption of Contracts Pending Cure Waiver on Schedule 2: The Debtors have
designated on Schedule 2 the Contracts Pending Cure Waiver for assumption pursuant to the
Plan; provided, however, the Debtors will assume each of the Contracts Pending Cure Waiver
only in the event they are not required to pay any Cure amount that may otherwise be due and
owing to the applicable non-debtor counterparty. Any provisions or terms of the Executory
Contracts or Unexpired Leases to be assumed that are, or may be, alleged to be in default shall be
deemed satisfied and waived in the event the non-debtor counterparty to such contract or lease
does not timely object to the assumption despite the absence of any Cure payment. Assumption
of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall result in
the full release and satisfaction of any Cures, Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or ownership
interest composition or other bankruptcy-related defaults, arising under any assumed Executory
Contract or Unexpired Lease at any time prior to the effective date of assumption.

        Reservation of Rights: Notwithstanding anything to the contrary herein, to the extent set
forth in the Plan, the Debtors may amend their decision with respect to the assumption of any
Executory Contract or Unexpired Lease and provide a new notice amending the information
provided in the applicable notice, subject to the Assumption and Rejection Procedures, and shall
serve such notice on the applicable counterparty; provided, that notwithstanding anything to the
contrary herein, all rights of the Debtors, the Reorganized Debtors, and any counterparty to any
Executory Contract or Unexpired Lease are reserved with respect to any such amended decision
or notice. In the case of an Executory Contract or Unexpired Lease designated for
assumption that is the subject of a Cure objection which has not been resolved prior to the
Effective Date, the Debtors may designate such Executory Contract or Unexpired Lease for
rejection at any time prior to the payment of the Cure.

         Government Payor Agreements and Statutory Entitlements: It is the Debtors’ view
that all government payor agreements (including Medicare and Medicaid) are statutory
entitlements and not Executory Contracts. Nonetheless, to the extent they are determined to be
Executory Contracts, the Debtors intend to assume them without cure and all parties reserve their
rights with respect thereto.




                                                2
        General Reservation of Rights: Neither the exclusion nor inclusion of any contract or
lease on Exhibit 7.1 of the Plan shall constitute an admission by the Debtors that any such
contract or lease is in fact an Executory Contract or Unexpired Lease or that the Reorganized
Debtors, or any of its Affiliates, has any liability thereunder.




                                               3
         Schedule 1

Additional Assumed Contracts
                                                                               SCHEDULE 1                                                             Trident Holding Company, LLC, et. al.
                                                                                                                                             Case No. 19‐10384 (SHL), Jointly Administered

                                                                              ASSUMED CONTRACTS
      Name and Address of Counterparty                             Contract Description           Cure Amount       Case Number                         Debtor
      ADVANCED ACCESS LLC
      590 GROVE ST #1907                      Provider Agreement                                          $329.98       19‐10399 Symphony Diagnostic Services No. 1, LLC
 1.   HERNDON, VA 20170
      ADVENTIST HEALTH SYSTEMS/SUNBELT
      Central Texas Medical Center
                                              Agreement for Services                                        $0.00       19‐10391 Kan‐Di‐Ki LLC
      PO Box 951558
 2.   Dallas, TX 75395
      Alcor
      20 Thurber Blvd                         LEASE AGREEMENT SN 886: ESR & iSed                            $0.00       19‐10405 U.S. Lab & Radiology, Inc.
 3.   Smithfield, RI 02917
      Alcor
      20 Thurber Blvd                         LEASE AGREEMENT SN 00552: iSed                                $0.00       19‐10405 U.S. Lab & Radiology, Inc.
 4.   Smithfield, RI 02917
      Alcor
      20 Thurber Blvd                         LEASE AGREEMENT SN 886: iSed                                  $0.00       19‐10405 U.S. Lab & Radiology, Inc.
 5.   Smithfield, RI 02917
      AT&T Mobility
      AT&T Services Inc.
                                              AT&T Corporate Digital Advantage Agreement,
      Karen A. Cavagnaro                                                                                $2,398.84       19‐10399 Symphony Diagnostic Services No. 1, LLC
                                              20170405‐2408
      One AT&T Way, Suite 3A104
 6.   Bedminsteer, NJ 07921
      BIO‐REFERENCE LABORATORIES
      481 EDWARD H. ROSE DR.                  Agreement for Services                                      $628.84       19‐10398 Schryver Medical Sales and Marketing, LLC
 7.   ELMWOOD PARK, NJ 07407
      Canon Financial Services, Inc.
      ATTN: CUSTOMER SERVICE DEPARTMENT
                                              UNIFIED LEASE AGREEMENT #001‐0706475‐003                  $1,254.39       19‐10398 Schryver Medical Sales and Marketing, LLC
      300 COMMENCE SQUARE BLVD
 8.   BURLINGTON, NJ 08016
      Canon Financial Services, Inc.
      ATTN: CUSTOMER SERVICE DEPARTMENT
                                              UNIFIED LEASE AGREEMENT #001‐0706475‐006                    $596.84       19‐10398 Schryver Medical Sales and Marketing, LLC
      300 COMMENCE SQUARE BLVD
 9.   BURLINGTON, NJ 08016
      Canon Financial Services, Inc.
      ATTN: CUSTOMER SERVICE DEPARTMENT
                                              UNIFIED LEASE AGREEMENT #001‐0706475‐002                    $135.14       19‐10398 Schryver Medical Sales and Marketing, LLC
      300 COMMENCE SQUARE BLVD
10.   BURLINGTON, NJ 08016
      Canon Financial Services, Inc.
      ATTN: CUSTOMER SERVICE DEPARTMENT
                                              UNIFIED LEASE AGREEMENT #001‐0706475‐005                    $124.07       19‐10398 Schryver Medical Sales and Marketing, LLC
      300 COMMENCE SQUARE BLVD
11.   BURLINGTON, NJ 08016
      Canon Financial Services, Inc.
      ATTN: CUSTOMER SERVICE DEPARTMENT
                                              UNIFIED LEASE AGREEMENT #001‐0706475‐001                    $122.01       19‐10398 Schryver Medical Sales and Marketing, LLC
      300 COMMENCE SQUARE BLVD
12.   BURLINGTON, NJ 08016
      Canon Financial Services, Inc.
      ATTN: CUSTOMER SERVICE DEPARTMENT
                                              UNIFIED LEASE AGREEMENT #001‐0706475‐004                    $105.35       19‐10398 Schryver Medical Sales and Marketing, LLC
      300 COMMENCE SQUARE BLVD
13.   BURLINGTON, NJ 08016
      CAPITAL MEDICAL CENTER LP
      ATT: GREG ALLEN
                                              Agreement for Services                                    $7,147.39       19‐10398 Schryver Medical Sales and Marketing, LLC
      3900 CAPITAL MALL DR. SW
14.   OLYMPIA, WA 98502
      COLUMBIA MEDICAL CENTER OF PLANO
      Subsidiary LP DBA Medical City Plano
                                              Agreement for Services                                        $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
      3901 W 15th St
15.   Plano, TX 75075
      COMMUNITY HOSPITAL OF SAN BERNARDINO
      ATTN: FINANCE DEPT                      LABORATORY SERVICES AGREEMENT DTD 2/22/2010,
                                                                                                            $0.00       19‐10391 Kan‐Di‐Ki LLC
      1805 MEDICAL CENTER DR                  AS AMENDED AND SUPPLEMENTED
16.   SAN BERNARDINO, CA 92411
      COMMUNITY MEMORIAL HEALTH SYSTEM
      ATTN: ADAM THUNELL, SVP/CEO
                                              LABORATORY SERVICES AGREEMENT                             $5,243.48       19‐10391 Kan‐Di‐Ki LLC
      147 N BRENT ST
17.   VENTURA, CA 93003
      CRESTVIEW HOSPITAL CORPORATION
      D/B/A NORTH OKALOOSA MEDICAL CENTER
                                              LABORATORY SERVICES AGREEMENT DTD 6/19/2018               $1,613.58       19‐10405 U.S. Lab & Radiology, Inc.
      151 E REDSTONE AVE
18.   CRESTVIEW, FL 32539
      DE LAGE LANDEN FINANCIAL SERVICES INC
      1111 OLD EAGLE SCHOOL RD                LEASE AGREEMENT 100‐10138648                              $1,422.52       19‐10384 Trident Holding Company, LLC
19.   WAYNE, PA 19087
      DE LAGE LANDEN FINANCIAL SERVICES INC
      1111 OLD EAGLE SCHOOL RD                LEASE AGREEMENT 100‐10174922                              $1,334.34       19‐10384 Trident Holding Company, LLC
20.   WAYNE, PA 19087
      DE LAGE LANDEN FINANCIAL SERVICES INC
      1111 OLD EAGLE SCHOOL RD                LEASE AGREEMENT 25361436                                  $1,294.18       19‐10391 Kan‐Di‐Ki LLC
21.   WAYNE, PA 19087
      DE LAGE LANDEN FINANCIAL SERVICES INC
      1111 OLD EAGLE SCHOOL RD                LEASE AGREEMENT 25368589                                    $873.92       19‐10391 Kan‐Di‐Ki LLC
22.   WAYNE, PA 19087
      DE LAGE LANDEN FINANCIAL SERVICES INC
      1111 OLD EAGLE SCHOOL RD                LEASE AGREEMENT 25457083                                    $764.60       19‐10391 Kan‐Di‐Ki LLC
23.   WAYNE, PA 19087
      DE LAGE LANDEN FINANCIAL SERVICES INC
      1111 OLD EAGLE SCHOOL RD                LEASE AGREEMENT 25381943                                    $664.79       19‐10391 Kan‐Di‐Ki LLC
24.   WAYNE, PA 19087
                                                                                          SCHEDULE 1                                                                  Trident Holding Company, LLC, et. al.
                                                                                                                                                             Case No. 19‐10384 (SHL), Jointly Administered

                                                                                       ASSUMED CONTRACTS
      Name and Address of Counterparty                                      Contract Description                  Cure Amount       Case Number                         Debtor
      DE LAGE LANDEN FINANCIAL SERVICES INC
      1111 OLD EAGLE SCHOOL RD                           LEASE AGREEMENT 25466454                                         $426.45       19‐10391 Kan‐Di‐Ki LLC
25.   WAYNE, PA 19087
      DEACONESS HOSPITAL
      ATTN:DONNA READ/PFS
                                                         AGREEMENT FOR SERVICES                                           $727.49       19‐10398 Schryver Medical Sales and Marketing, LLC
      800 WEST FIFTH AVENUE
26.   SPOKANE, WA 99204
      DEX IMAGING INC
      De Lage Landen Financial Services, Inc.            LEASE AGREEMENT,
                                                                                                                        $1,572.46       19‐10403 TridentUSA Mobile Clinical Services, LLC
      1111 OLD EAGLE SCHOOL ROAD                         HP E87640Z; HP E87660Z
27.   WAYNE, PA 19087
      DIGNITY HEALTH
      D/B/A DOMINICAN HOSPITAL
      ATTN EVP GENERAL COUNSEL                           LABORATORY SERVICES AGREEMENT                                  $5,910.73       19‐10391 Kan‐Di‐Ki LLC
      185 BERRY ST, STE 300
28.   SAN FRANCISCO, CA 94107
      DSD BUSINESS SYSTEMS
      ATTN: DOUGLAS S DEANE
                                                         MASTER AGREEMENT FOR SOFTWARE, HARDWARE,
      5120 SHOREHAM PLACE                                                                                                 $878.75       19‐10399 Symphony Diagnostic Services No. 1, LLC
                                                         CONSULTING AND PROGRAMMING SERVICES
      SUITE 280
29.   SAN DIEGO, CA 92122
      EMERGENT CONNECT LLC
      F/K/A INTELLA PACS
      ATTN: MICHAEL SPEARS                               Software License Agreement                                        $92.75       19‐10398 Schryver Medical Sales and Marketing, LLC
      2303 R.R. 620 SOUTH, SUITE 135
30.   LAKEWAY, TX 78734
      FRISBIE MEMORIAL HOSPITAL
      11 WHITEHALL ROAD                                  AGREEMENT FOR SERVICES                                         $1,141.18       19‐10405 U.S. Lab & Radiology, Inc.
31.   ROCHESTER, NH 03867
      GE HEALTHCARE IT
      ATTN: BOBBI ABBOTT, MGR INTERNAL OPERATIONS TEAM
                                                         SERVICE AGREEMENT AS AMENDED AND SUPPLEMENTED                    $482.65       19‐10399 Symphony Diagnostic Services No. 1, LLC
      40 IDX DR
32.   S BURLINGTON, VT 05403
      GLENVIEW PATHOLOGY MEDICAL GRP
      1633 ERINGER ROAD, 1ST FLOOR                       Agreement for Services                                           $416.75       19‐10398 Schryver Medical Sales and Marketing, LLC
33.   SIMI VALLEY, CA 93065
      HANMI BANK
                                                         LEASE AGREEMENT #741‐BRO‐14754,
      1920 MAIN ST, STE 1140                                                                                            $3,532.24       19‐10398 Schryver Medical Sales and Marketing, LLC
                                                         Dell Latitude E6440 (3)
34.   IRVINE, CA 92614
      Hoffman MD, Associated Patholo
      PO BOX 912395                                      Agreement for Services                                             $0.00       19‐10391 Kan‐Di‐Ki, LLC
35.   PASADENA, CA 91110‐2395
      LABORATORIES NORTHWEST
      Multicare Health System
                                                         Agreement for Services                                             $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
      PO Box 5299
36.   Tacoma, WA 98415
      LAHEY HEALTH SYSTEMS INC
      DBA LAHEY HEALTH
                                                         Agreement for Services                                           $630.31       19‐10405 U.S. Lab & Radiology, Inc.
      41 MALL ROAD
37.   BURLINGTON, MA 01805
      LOWELL GENERAL HOSPITAL
      P.O. BOX 30
                                                         AGREEMENT FOR SERVICES                                         $2,887.91       19‐10405 U.S. Lab & Radiology, Inc.
      C/O COURTNEY MITCHELL
38.   LOWELL, MA 01853‐0030
      Med Water Systems
      ATTN: Nate Van Zweden, Director of Sales           PREVENTATIVE MAINTENANCE AGREEMENT,
                                                                                                                            $0.00       19‐10391 Kan‐Di‐Ki LLC
      625 W 1250 N #1                                    Contract #3877
39.   CENTERVILLE, UT 84014
      Microsoft Corporation
      DEPT 551, VOLUME LICENSING
                                                         Master Agreement E4072824, as amended and supplemented             $0.00       19‐10391 Kan‐Di‐Ki, LLC
      6100 NEIL RD, STE 210
40.   RENO, NV 89511‐1137
      Microsoft Corporation
      DEPT 551, VOLUME LICENSING
                                                         Enterprise Enrollment 46391049                                     $0.00       19‐10391 Kan‐Di‐Ki, LLC
      6100 NEIL RD, STE 210
41.   RENO, NV 89511‐1137
      Microsoft Corporation
      DEPT 551, VOLUME LICENSING
                                                         Enterprise Enrollment 49270705                                     $0.00       19‐10391 Kan‐Di‐Ki, LLC
      6100 NEIL RD, STE 210
42.   RENO, NV 89511‐1137
      Microsoft Corporation
      DEPT 551, VOLUME LICENSING
                                                         Enterprise Enrollment 7807037                                      $0.00       19‐10391 Kan‐Di‐Ki, LLC
      6100 NEIL RD, STE 210
43.   RENO, NV 89511‐1137
      PALOMAR POMERADO HEALTH
      15615 Pomerado Rd, 2nd Fl Lab                      Agreement for Services                                             $0.00       19‐10391 Kan‐Di‐Ki LLC
44.   Poway, CA 92064
      PROSPECT MANCHESTER HOSPITAL
      DBA THE MANCHESTER HOSPITAL, INC.
                                                         Agreement for Services                                         $6,797.40       19‐10405 U.S. Lab & Radiology, Inc.
      71 HAYNES STREET
45.   MANCHESTER, CT 06040
      PROVIDENCE HEALTH & SERVICES
      PO Box 5607                                        Agreement for Services                                             $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
46.   Portland, OR 97228
                                                                                          SCHEDULE 1                                                                      Trident Holding Company, LLC, et. al.
                                                                                                                                                                 Case No. 19‐10384 (SHL), Jointly Administered

                                                                                       ASSUMED CONTRACTS
      Name and Address of Counterparty                                      Contract Description                      Cure Amount       Case Number                         Debtor
      PUBLIC STORAGE
      24200 TELEGRAPH RD                                 LEASE/RENTAL AGREEMENT                                             $2,893.88       19‐10399 Symphony Diagnostic Services No. 1, LLC
47.   SOUTHFIELD, MI 48034
      PUBLIC STORAGE
      ATTN: PAT GAMBINO
                                                         LEASE/RENTAL AGREEMENT                                                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
      24301 TELEGRAPH RD
48.   SOUTHFIELD, MI 48034
      RICOH USA INC
      ATTN: SUSAN SUGGS                                  LEASE AGREEMENT #3385090 AS SUPPLEMENTED AND
                                                                                                                            $6,864.24       19‐10405 U.S. Lab & Radiology, Inc.
      PO BOX 9115                                        AMENDED
49.   MACON, GA 31210
      ROYAL BANK AMERICA LEASING LP
      550 TOWNSHIP LINE RD, STE 425                      LEASE AGREEMENT #225731                                            $1,236.78       19‐10398 Schryver Medical Sales and Marketing, LLC
50.   BLUE BELL, PA 19422
      SHI INTERNATIONAL CORP
      290 DAVIDSON AVE                                   NON‐DISCLOSURE AGREEMENT                                               $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
51.   SOMERSET, NJ 08873
      SOFT CHOICE CORPORATION
      ATTN: LICENSING ADMINISTRATOR
      314 W SUPERIOR                                     STATEMENT OF WORK DTD June 2014                                        $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
      STE 301
52.   CHICAGO, IL 60654
      SPECTROTEL HOLDING COMPANY LLC
      ATTN: COO
                                                         MASTER SERVICES AGREEMENT                                          $1,659.58       19‐10399 Symphony Diagnostic Services No. 1, LLC
      PO BOX 339
53.   NEPTUNE, NJ 07754
      ST ANNE`S HOSPITAL
      PO Box 417053                                      Agreement for Services                                                 $0.00       19‐10405 U.S. Lab & Radiology, Inc.
54.   Boston, MA 02241
      SUTTER AUBURN FAITH HOSPITAL
      ATTN: LEA MAYNARD
                                                         Agreement for Services                                             $2,077.38       19‐10391 Kan‐Di‐Ki, LLC
      PO BOX 745870
55.   LOS ANGELES, CA 90074
      Swedish Edmonds
      21601 76th Ave. W.                                 Agreement for Services                                             $4,433.85       19‐10398 Schryver Medical Sales and Marketing, LLC
56.   Edmonds, WA 98026
      TACOMA GENERAL
      315 Martin Luther King Jr Way                      Agreement for Services                                                 $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
57.   Tacoma, WA 98405
      TALLAHASSEE MEDICAL CENTER INC
      D/B/A CAPITAL REGIONAL MEDICAL CENTER
                                                         LABORATORY SERVICES AGREEMENT                                      $1,768.44       19‐10405 U.S. Lab & Radiology, Inc.
      2626 CAPITAL MEDICAL BLVD
58.   TALLAHASSEE, FL 32308
      THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
      C/O UNIVERSITY OF CALIFORNIA DAVIS HEALTH SYSTEM
                                                         AGREEMENT FOR SERVICES,
      HEALTH SYSTEM CONTRACTS; SHERMAN BUILDING                                                                             $6,041.99       19‐10391 Kan‐Di‐Ki LLC
                                                         UNIVERSITY AGREEMENT NO. S16‐0058V
      STE 2300, 2315 STOCKTON BLVD
59.   SACRAMENTO, CA 95817
      UHS OF TEXOMA INC
      PO BOX 844768                                      Agreement for Services                                                $63.39       19‐10398 Schryver Medical Sales and Marketing, LLC
60.   DALLAS, TX 75284
      ULTIMATE SOFTWARE GROUP INC, THE                   The Ultimate Software Group, Inc. Saas Model Agreement,
      2000 ULTIMATE WAY                                  dated as of December 24, 2015, and any and all amendments,       $129,429.50       19‐10399 Symphony Diagnostic Services No. 1, LLC
      WESTON, FL 33326                                   addendums, and orders issued pursuant thereto
61.
      VGM FINANCIAL SERVICES
      1111 W SAN MARCEAN DR, STE A2 W                    MASTER LEASE AGREEMENT #4001974 DTD 5/1/2015                       $2,074.10       19‐10398 Schryver Medical Sales and Marketing, LLC
62.   WATERLOO, IA 50701‐8936
      WELLS FARGO EQUIPMENT FINANCE
      MAC F0005‐055
                                                         LEASE AGREEMENT #6648 AS SUPPLEMENTED AND AMENDED                      $0.00       19‐10391 Kan‐Di‐Ki, LLC
      800 WALNUT ST.
63.   DES MOINES, IA 50309
      WELLS FARGO EQUIPMENT FINANCE
      Wells Fargo Equipment Finance, C/O GWEN WILLIAMS
      301 S TRYON ST, 16TH FL                            LEASE AGREEMENT #1100 AS SUPPLEMENTED AND AMENDED                  $5,872.08       19‐10399 Symphony Diagnostic Services No. 1, LLC
      MAC D1130‐161
64.   CHARLOTTE, NC 28282
      WELLS FARGO VENDOR FINANCIAL SRVCS LLC
      Wells Fargo Vendor Financial Srvcs, LLC
      ATTN LISA BODDICKER                                LEASE AGREEMENT #7009 AS SUPPLEMENTED AND AMENDED                  $1,540.19       19‐10391 Kan‐Di‐Ki, LLC
      1010 THOMAS EDISON BLVD SW
65.   CEDAR RAPIDS, IA 52404
      WELLS FARGO VENDOR FINANCIAL SRVCS LLC
      Wells Fargo Vendor Financial Srvcs, LLC
      ATTN LISA BODDICKER                                LEASE AGREEMENT #9001 AS SUPPLEMENTED AND AMENDED                    $346.46       19‐10398 Schryver Medical Sales and Marketing, LLC
      1010 THOMAS EDISON BLVD SW
66.   CEDAR RAPIDS, IA 52404
      WELLS FARGO VENDOR FINANCIAL SRVCS LLC
      Wells Fargo Vendor Financial Srvcs, LLC
      ATTN LISA BODDICKER                                LEASE AGREEMENT #7008 AS SUPPLEMENTED AND AMENDED                    $264.45       19‐10391 Kan‐Di‐Ki, LLC
      1010 THOMAS EDISON BLVD SW
67.   CEDAR RAPIDS, IA 52404
                                                                               SCHEDULE 1                                                               Trident Holding Company, LLC, et. al.
                                                                                                                                               Case No. 19‐10384 (SHL), Jointly Administered

                                                                              ASSUMED CONTRACTS
      Name and Address of Counterparty                             Contract Description             Cure Amount       Case Number                         Debtor
      WELLS FARGO VENDOR FINANCIAL SRVCS LLC
      Wells Fargo Vendor Financial Srvcs, LLC
      ATTN LISA BODDICKER                       LEASE AGREEMENT #0001 AS SUPPLEMENTED AND AMENDED           $221.24       19‐10398 Schryver Medical Sales and Marketing, LLC
      1010 THOMAS EDISON BLVD SW
68.   CEDAR RAPIDS, IA 52404
      WELLS FARGO VENDOR FINANCIAL SRVCS LLC
      Wells Fargo Vendor Financial Srvcs, LLC
      ATTN LISA BODDICKER                       LEASE AGREEMENT #8001 AS SUPPLEMENTED AND AMENDED           $155.52       19‐10398 Schryver Medical Sales and Marketing, LLC
      1010 THOMAS EDISON BLVD SW
69.   CEDAR RAPIDS, IA 52404
      WELLS FARGO VENDOR FINANCIAL SRVCS LLC
      Wells Fargo Vendor Financial Srvcs, LLC
      ATTN LISA BODDICKER                       LEASE AGREEMENT #7010 AS SUPPLEMENTED AND AMENDED           $142.15       19‐10391 Kan‐Di‐Ki, LLC
      1010 THOMAS EDISON BLVD SW
70.   CEDAR RAPIDS, IA 52404
      WELLS FARGO VENDOR FINANCIAL SRVCS LLC
      Wells Fargo Vendor Financial Srvcs, LLC
      ATTN LISA BODDICKER                       LEASE AGREEMENT #7013 AS SUPPLEMENTED AND AMENDED           $142.15       19‐10391 Kan‐Di‐Ki, LLC
      1010 THOMAS EDISON BLVD SW
71.   CEDAR RAPIDS, IA 52404
      WELLS FARGO VENDOR FINANCIAL SRVCS LLC
      Wells Fargo Vendor Financial Srvcs, LLC
      ATTN LISA BODDICKER                       LEASE AGREEMENT #3001 AS SUPPLEMENTED AND AMENDED           $103.51       19‐10399 Symphony Diagnostic Services No. 1, LLC
      1010 THOMAS EDISON BLVD SW
72.   CEDAR RAPIDS, IA 52404
      WELLS FARGO VENDOR FINANCIAL SVCS LLC
      ATTN WFVFS ‐ BANKRUPTCY
                                                LEASE AGREEMENT #2652 AS SUPPLEMENTED AND AMENDED         $2,146.84       19‐10399 Symphony Diagnostic Services No. 1, LLC
      PO BOX 13708
73.   MACON, GA 31208
      WELLS FARGO VENDOR FINANCIAL SVCS LLC
      ATTN WFVFS ‐ BANKRUPTCY
                                                LEASE AGREEMENT #6351 AS SUPPLEMENTED AND AMENDED            $42.18       19‐10399 Symphony Diagnostic Services No. 1, LLC
      PO BOX 13708
74.   MACON, GA 31208
      WELLS FARGO VENDOR FINANCIAL SVCS LLC
      ATTN WFVFS BANKRUPTCY
                                                LEASE AGREEMENT #4510 AS SUPPLEMENTED AND AMENDED         $3,477.77       19‐10398 Schryver Medical Sales and Marketing, LLC
      PO BOX 13708
75.   MACON, GA 31208
      WELLS FARGO VENDOR FINANCIAL SVCS LLC
      Wells Fargo Vendor Financial Srvcs, LLC
      ATTN LISA BODDICKER                       LEASE AGREEMENT #7002 AS SUPPLEMENTED AND AMENDED         $3,131.14       19‐10399 Symphony Diagnostic Services No. 1, LLC
      1010 THOMAS EDISON BLVD SW
76.   CEDAR RAPIDS, IA 52404
      WELLS FARGO VENDOR FINANCIAL SVCS LLC
      Wells Fargo Vendor Financial Srvcs, LLC
      ATTN LISA BODDICKER                       LEASE AGREEMENT #6001 AS SUPPLEMENTED AND AMENDED           $365.50       19‐10398 Schryver Medical Sales and Marketing, LLC
      1010 THOMAS EDISON BLVD SW
77.   CEDAR RAPIDS, IA 52404
      WELLS FARGO VENDOR FINANCIAL SVCS LLC
      Wells Fargo Vendor Financial Srvcs, LLC
      ATTN LISA BODDICKER                       LEASE AGREEMENT #6002 AS SUPPLEMENTED AND AMENDED           $274.67       19‐10399 Symphony Diagnostic Services No. 1, LLC
      1010 THOMAS EDISON BLVD SW
78.   CEDAR RAPIDS, IA 52404
      WELLS FARGO VENDOR FINANCIAL SVCS LLC
      Wells Fargo Vendor Financial Srvcs, LLC
      ATTN LISA BODDICKER                       LEASE AGREEMENT #7001 AS SUPPLEMENTED AND AMENDED           $136.20       19‐10398 Schryver Medical Sales and Marketing, LLC
      1010 THOMAS EDISON BLVD SW
79.   CEDAR RAPIDS, IA 52404
      WINCHESTER HOSPITAL
      41 Highland Avenue                        Agreement for Services                                        $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
80.   Winchester, MA 01890
         Schedule 2

Contracts Pending Cure Waiver
                                                                            SCHEDULE 2                                                Trident Holding Company, LLC, et. al.
                                                                                                                             Case No. 19‐10384 (SHL), Jointly Administered

                                                                          ASSUMED CONTRACTS
   Name and Address of Counterparty                                       Contract Description       Case Number                         Debtor
   BETHESDA HEALTH INC
   ATTN: ROGER KIRK, CEO
                                                       LABORATORY SERVICES AGREEMENT                     19‐10405 U.S. Lab & Radiology, Inc.
   2815 S SEACREST BLVD
1. BOYNTON BEACH, FL 33435
     EQUINIX LLC
     ATTN: MATTHEW M MONACO, SR DIR ASSET MANAGEMENT   BUSINESS ASSOCIATE AGREEMENT AS AMENDED AND
                                                                                                         19‐10399 Symphony Diagnostic Services No. 1, LLC
     ONE LAGOON DR, 4TH FL                             SUPPLEMENTED
     REDWOOD CITY, CA 94065
2.
     HCA HEALTH SERVICES OF FLORIDA INC
     DBA OAK HILL HOSPITAL
     ATTN: ALEX EMORY                                  Agreement for Services                            19‐10405 U.S. Lab & Radiology, Inc.
     11375 CORTEZ BLVD
3.   SPRING HILL, FL 34613
     LIAISON TECHNOLOGIES INC
     ATTN: LARRY MIELDEZIS
     3157 ROYAL DR                                     MASTER SERVICES AGREEMENT                         19‐10399 Symphony Diagnostic Services No. 1, LLC
     STE 200
4.   ALPHARETTA, GA 30022
     NAPLES HMA LLC
     PHYSICIANS REGIONAL HEALTHCARE SYSTEM
                                                       Agreement for Services                            19‐10405 U.S. Lab & Radiology, Inc.
     PO BOX 281422
5.   ATLANTA, GA 30384
     YALE NEW HAVEN HEALTH
     PO BOX 120019`                                    Agreement for Services                            19‐10405 U.S. Lab & Radiology, Inc.
6.   STAMFORD, CT 06912
                                                  Schedule 3

                                   Contracts Designated for Rejection3




3
 For the avoidance of doubt, Schedule 3 does not set forth all of the Executory Contracts and Unexpired Leases that
are rejected pursuant to the Plan. Rather, Schedule 3 only sets forth certain additional Executory Contracts and
Unexpired Leases that were previously designated for assumption pursuant to the Prior Exhibit 7.1 and that are now
designated for rejection.
                                                                 SCHEDULE 3                                           Trident Holding Company, LLC, et. al.
                                                                                                             Case No. 19‐10384 (SHL), Jointly Administered

                                                               REJECTED CONTRACTS
   Name and Address of Counterparty                            Contract Description   Case Number                        Debtor
   LODI MEMORIAL HOSPITAL ASSOCIATION INC
   ATTN: MARK SEY, VP/CAO
                                            LABORATORY SERVICES AGREEMENT                 19‐10391 Kan‐Di‐Ki LLC
   975 SOUTH FAIRMONT ST
1. LODI, CA 95240
   PORTLAND ADVENTIST MEDICAL CTR
   DBA ADVENTIST MEDICAL CENTER
   P O BOX 16800                            Agreement for Services                        19‐10398 Schryver Medical Sales and Marketing, LLC
   P O BOX 16800
2. PORTLAND, OR 97292‐0800
              Schedule 4

Medicare and Medicaid Related Contracts
                                                                                                 SCHEDULE 4                                                                                   Trident Holding Company, LLC, et. al.
                                                                                                                                                                                     Case No. 19‐10384 (SHL), Jointly Administered

                                                                                                      ASSUMED CONTRACTS
      Name and Address of Counterparty                                                Contract Description                              Cure Amount           Case Number                          Debtor
      CENTERS FOR MEDICARE & MEDICAID SERVICES   ALABAMA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 102G471251 ‐ INDEPENDENT                      $0.00       19‐10385 American Diagnostics Services, Inc.
 1.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
      CENTERS FOR MEDICARE & MEDICAID SERVICES   ALABAMA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 102G704815 ‐ MOBILE CLINICAL                  $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
 2.   BALTIMORE, MD 21244                        SVCS
      CENTERS FOR MEDICARE & MEDICAID SERVICES   ALABAMA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 510G630001 ‐ PORTABLE X‐RAY                   $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 3.   BALTIMORE, MD 21244                        SERVICES
      CENTERS FOR MEDICARE & MEDICAID SERVICES   ARIZONA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ Z169431 ‐ TELERADIOLOGY                       $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 4.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
      CENTERS FOR MEDICARE & MEDICAID SERVICES   ARIZONA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ Z169431 ‐ TELERADIOLOGY                       $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 5.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
      CENTERS FOR MEDICARE & MEDICAID SERVICES   ARIZONA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ Z192651 ‐ TELERADIOLOGY                       $0.00       19‐10386 Community Mobile Diagnostics, LLC
 6.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
      CENTERS FOR MEDICARE & MEDICAID SERVICES   ARIZONA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ Z194486 ‐ TELERADIOLOGY                       $0.00       19‐10387 Community Mobile Ultrasound, LLC
 7.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
      CENTERS FOR MEDICARE & MEDICAID SERVICES   ARIZONA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ Z199895 ‐ TELERADIOLOGY                       $0.00       19‐10385 American Diagnostics Services, Inc.
 8.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
      CENTERS FOR MEDICARE & MEDICAID SERVICES   ARKANSAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 19819 ‐ PORTABLE X‐RAY                        $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 9.   BALTIMORE, MD 21244                        SERVICES
      CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                 ARKANSAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                                                                                                                         $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
                                                 CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 270404 ‐ MOBILE CLINICAL SVCS
10.   BALTIMORE, MD 21244
      CENTERS FOR MEDICARE & MEDICAID SERVICES   ARKANSAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 5G811 ‐ INDEPENDENT                           $0.00       19‐10385 American Diagnostics Services, Inc.
11.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CA105360 ‐ MOBILE CLINICAL                    $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
12.   BALTIMORE, MD 21244                        SVCS
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CA115755 ‐ PORTABLE X‐RAY                     $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
13.   BALTIMORE, MD 21244                        SERVICES
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CA269354 ‐ TELERADIOLOGY                      $0.00       19‐10385 American Diagnostics Services, Inc.
14.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CA276026 ‐ TELERADIOLOGY                      $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
15.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CA276026 ‐ TELERADIOLOGY                      $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
16.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CB210078 ‐ PORTABLE X‐RAY                     $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
17.   BALTIMORE, MD 21244                        SERVICES
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CB212406 ‐ MOBILE CLINICAL                    $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
18.   BALTIMORE, MD 21244                        SVCS
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CB283205 ‐ TELERADIOLOGY                      $0.00       19‐10386 Community Mobile Diagnostics, LLC
19.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CB283263 ‐ TELERADIOLOGY                      $0.00       19‐10387 Community Mobile Ultrasound, LLC
20.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CB284155 ‐ TELERADIOLOGY                      $0.00       19‐10385 American Diagnostics Services, Inc.
21.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CB286530 ‐ TELERADIOLOGY                      $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
22.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CB286530 ‐ TELERADIOLOGY                      $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
23.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CI941A ‐ INDEPENDENT                          $0.00       19‐10387 Community Mobile Ultrasound, LLC
24.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
      CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                 CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                                                                                                                         $0.00       19‐10383 MDX‐MDL Holdings, LLC
                                                 CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CU523A ‐ LABORATORY SERVICES
25.   BALTIMORE, MD 21244
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ ZZZ19721Z ‐ PORTABLE X‐RAY                    $0.00       19‐10386 Community Mobile Diagnostics, LLC
26.   BALTIMORE, MD 21244                        SERVICES
      CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                 COLORADO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                                                                                                                         $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
                                                 CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 744680001 ‐ DME
27.   BALTIMORE, MD 21244
      CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                 COLORADO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                                                                                                                         $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
                                                 CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ C67383 ‐ LABORATORY SERVICES
28.   BALTIMORE, MD 21244
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CONNECTICUT MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 470000035 ‐ INDEPENDENT                       $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
29.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CONNECTICUT MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000030 ‐ PORTABLE X‐RAY                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
30.   BALTIMORE, MD 21244                        SERVICES
      CENTERS FOR MEDICARE & MEDICAID SERVICES   CONNECTICUT MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
      7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ D3000 00 010 ‐ INDEPENDENT                    $0.00       19‐10385 American Diagnostics Services, Inc.
      BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
31.
    CENTERS FOR MEDICARE & MEDICAID SERVICES     CONNECTICUT MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ D300062190 ‐ LABORATORY                       $0.00       19‐10405 U.S. Lab & Radiology, Inc.
32. BALTIMORE, MD 21244                          SERVICES
    CENTERS FOR MEDICARE & MEDICAID SERVICES     DELAWARE MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 313044 ‐ PORTABLE X‐RAY                       $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
33. BALTIMORE, MD 21244                          SERVICES
    CENTERS FOR MEDICARE & MEDICAID SERVICES     DELAWARE MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ FDCUV1 ‐ INDEPENDENT                          $0.00       19‐10385 American Diagnostics Services, Inc.
34. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
                                                                                                 SCHEDULE 4                                                                                    Trident Holding Company, LLC, et. al.
                                                                                                                                                                                      Case No. 19‐10384 (SHL), Jointly Administered

                                                                                                  ASSUMED CONTRACTS
      Name and Address of Counterparty                                            Contract Description                                   Cure Amount           Case Number                          Debtor
      CENTERS FOR MEDICARE & MEDICAID SERVICES   DISTRICT OF COLUMBIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
      7500 SECURITY BOULEVARD                    ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 160768 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
      BALTIMORE, MD 21244                        INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
35.
    CENTERS FOR MEDICARE & MEDICAID SERVICES     DISTRICT OF COLUMBIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
    7500 SECURITY BOULEVARD                      ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 314150 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
36. BALTIMORE, MD 21244                          RAY SERVICES
    CENTERS FOR MEDICARE & MEDICAID SERVICES     DISTRICT OF COLUMBIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
    7500 SECURITY BOULEVARD                      ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 365154 ‐ MOBILE                      $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
37. BALTIMORE, MD 21244                          CLINICAL SVCS
    CENTERS FOR MEDICARE & MEDICAID SERVICES     DISTRICT OF COLUMBIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
    7500 SECURITY BOULEVARD                      ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 527294 ‐                             $0.00       19‐10386 Community Mobile Diagnostics, LLC
38. BALTIMORE, MD 21244                          TELERADIOLOGY GROUP‐ X‐RAY
    CENTERS FOR MEDICARE & MEDICAID SERVICES     FLORIDA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ CX683A ‐ INDEPENDENT                           $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
39. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
    CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                 FLORIDA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                                                                                                                            $0.00       19‐10405 U.S. Lab & Radiology, Inc.
                                                 CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ EU217A ‐ LABORATORY SERVICES
40. BALTIMORE, MD 21244
    CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                 FLORIDA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                                                                                                                            $0.00       19‐10405 U.S. Lab & Radiology, Inc.
                                                 CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ EU217B ‐ LABORATORY SERVICES
41. BALTIMORE, MD 21244
    CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                 FLORIDA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                                                                                                                            $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
                                                 CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ HK110A ‐ MOBILE CLINICAL SVCS
42. BALTIMORE, MD 21244
    CENTERS FOR MEDICARE & MEDICAID SERVICES     FLORIDA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ IR890A ‐ TELERADIOLOGY GROUP‐                  $0.00       19‐10386 Community Mobile Diagnostics, LLC
43. BALTIMORE, MD 21244                          X‐RAY
    CENTERS FOR MEDICARE & MEDICAID SERVICES     FLORIDA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ IY654A ‐ TELERADIOLOGY GROUP‐                  $0.00       19‐10385 American Diagnostics Services, Inc.
44. BALTIMORE, MD 21244                          ULTRASOUND
    CENTERS FOR MEDICARE & MEDICAID SERVICES     FLORIDA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ JJ673A ‐ TELERADIOLOGY GROUP‐                  $0.00       19‐10387 Community Mobile Ultrasound, LLC
45. BALTIMORE, MD 21244                          ULTRASOUND
    CENTERS FOR MEDICARE & MEDICAID SERVICES     FLORIDA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ W9963 ‐ PORTABLE X‐RAY                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
46. BALTIMORE, MD 21244                          SERVICES
    CENTERS FOR MEDICARE & MEDICAID SERVICES     GEORGIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 102G247093 ‐ TELERADIOLOGY                     $0.00       19‐10387 Community Mobile Ultrasound, LLC
47. BALTIMORE, MD 21244                          GROUP‐ ULTRASOUND
    CENTERS FOR MEDICARE & MEDICAID SERVICES     GEORGIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 202G472694 ‐ INDEPENDENT                       $0.00       19‐10385 American Diagnostics Services, Inc.
48. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
    CENTERS FOR MEDICARE & MEDICAID SERVICES     GEORGIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 202G706051 ‐ TELERADIOLOGY                     $0.00       19‐10386 Community Mobile Diagnostics, LLC
49. BALTIMORE, MD 21244                          GROUP‐ X‐RAY
    CENTERS FOR MEDICARE & MEDICAID SERVICES     GEORGIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 202G706367 ‐ MOBILE CLINICAL                   $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
50. BALTIMORE, MD 21244                          SVCS
    CENTERS FOR MEDICARE & MEDICAID SERVICES     GEORGIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 55391154SA ‐ PORTABLE X‐RAY                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
51. BALTIMORE, MD 21244                          SERVICES
    CENTERS FOR MEDICARE & MEDICAID SERVICES     HAWAII MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ H105228 ‐ TELERADIOLOGY                        $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
52. BALTIMORE, MD 21244                          GROUP‐ ULTRASOUND
    CENTERS FOR MEDICARE & MEDICAID SERVICES     HAWAII MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ H105228 ‐ TELERADIOLOGY                        $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
53. BALTIMORE, MD 21244                          GROUP‐ X‐RAY
    CENTERS FOR MEDICARE & MEDICAID SERVICES
    7500 SECURITY BOULEVARD                      HAWAII MEDICARE PARTICIPATION AGREEMENT ‐ H108647 ‐ TELERADIOLOGY GROUP‐ X‐RAY                        $0.00       19‐10386 Community Mobile Diagnostics, LLC
54. BALTIMORE, MD 21244
    CENTERS FOR MEDICARE & MEDICAID SERVICES     HAWAII MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ H108907 ‐ TELERADIOLOGY                        $0.00       19‐10387 Community Mobile Ultrasound, LLC
55. BALTIMORE, MD 21244                          GROUP‐ ULTRASOUND
    CENTERS FOR MEDICARE & MEDICAID SERVICES     HAWAII MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ H109671 ‐ TELERADIOLOGY                        $0.00       19‐10385 American Diagnostics Services, Inc.
56. BALTIMORE, MD 21244                          GROUP‐ ULTRASOUND
    CENTERS FOR MEDICARE & MEDICAID SERVICES     IDAHO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 1930071 ‐ PORTABLE X‐RAY                       $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
57. BALTIMORE, MD 21244                          SERVICES
    CENTERS FOR MEDICARE & MEDICAID SERVICES     IDAHO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 20014852 ‐ TELERADIOLOGY                       $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
58. BALTIMORE, MD 21244                          GROUP‐ X‐RAY
    CENTERS FOR MEDICARE & MEDICAID SERVICES     ILLINOIS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 149867 ‐ PORTABLE X‐RAY                        $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
59. BALTIMORE, MD 21244                          SERVICES
    CENTERS FOR MEDICARE & MEDICAID SERVICES     ILLINOIS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 213194 ‐ INDEPENDENT                           $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
60. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
    CENTERS FOR MEDICARE & MEDICAID SERVICES     ILLINOIS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ F100141262 ‐ MOBILE CLINICAL                   $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
61. BALTIMORE, MD 21244                          SVCS
    CENTERS FOR MEDICARE & MEDICAID SERVICES     ILLINOIS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ F100374721 ‐ TELERADIOLOGY                     $0.00       19‐10385 American Diagnostics Services, Inc.
62. BALTIMORE, MD 21244                          GROUP‐ ULTRASOUND
    CENTERS FOR MEDICARE & MEDICAID SERVICES     ILLINOIS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ F100468443 ‐ TELERADIOLOGY                     $0.00       19‐10386 Community Mobile Diagnostics, LLC
63. BALTIMORE, MD 21244                          GROUP‐ X‐RAY
    CENTERS FOR MEDICARE & MEDICAID SERVICES     INDIANA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 262640 ‐ INDEPENDENT                           $0.00       19‐10385 American Diagnostics Services, Inc.
64. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
    CENTERS FOR MEDICARE & MEDICAID SERVICES     INDIANA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 278950 ‐ PORTABLE X‐RAY                        $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
65. BALTIMORE, MD 21244                          SERVICES
    CENTERS FOR MEDICARE & MEDICAID SERVICES     INDIANA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ IN3113 ‐ TELERADIOLOGY                         $0.00       19‐10387 Community Mobile Ultrasound, LLC
66. BALTIMORE, MD 21244                          GROUP‐ ULTRASOUND
    CENTERS FOR MEDICARE & MEDICAID SERVICES     INDIANA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ IN3208 ‐ TELERADIOLOGY                         $0.00       19‐10386 Community Mobile Diagnostics, LLC
67. BALTIMORE, MD 21244                          GROUP‐ X‐RAY
    CENTERS FOR MEDICARE & MEDICAID SERVICES     IOWA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
    7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 32773 ‐ PORTABLE X‐RAY                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
68. BALTIMORE, MD 21244                          SERVICES
                                                                                                  SCHEDULE 4                                                                                   Trident Holding Company, LLC, et. al.
                                                                                                                                                                                      Case No. 19‐10384 (SHL), Jointly Administered

                                                                                                       ASSUMED CONTRACTS
       Name and Address of Counterparty                                                Contract Description                              Cure Amount           Case Number                          Debtor
       CENTERS FOR MEDICARE & MEDICAID SERVICES   IOWA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ IB2231 ‐ INDEPENDENT                          $0.00       19‐10385 American Diagnostics Services, Inc.
 69.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   KANSAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 9004045 ‐ PORTABLE X‐RAY                      $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 70.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   KANSAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ KA1600 ‐ INDEPENDENT                          $0.00       19‐10385 American Diagnostics Services, Inc.
 71.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   KANSAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ KA4014 ‐ TELERADIOLOGY                        $0.00       19‐10386 Community Mobile Diagnostics, LLC
 72.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   KENTUCKY MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 7002501 ‐ PORTABLE X‐RAY                      $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 73.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   KENTUCKY MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P300038758 ‐ INDEPENDENT                      $0.00       19‐10385 American Diagnostics Services, Inc.
 74.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   LOUISIANA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 271021 ‐ INDEPENDENT                          $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 75.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   LOUISIANA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 353316 ‐ PORTABLE X‐RAY                       $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 76.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   MAINE MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 209801 ‐ PORTABLE X‐RAY                       $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 77.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   MARYLAND MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 141200 ‐ INDEPENDENT                          $0.00       19‐10385 American Diagnostics Services, Inc.
 78.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   MARYLAND MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 272Q ‐ PORTABLE X‐RAY                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 79.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                  MARYLAND MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                                                                                                                         $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
                                                  CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 339366 ‐ MOBILE CLINICAL SVCS
 80.   BALTIMORE, MD 21244
       CENTERS FOR MEDICARE & MEDICAID SERVICES   MASSACHUSSETTS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 229811 ‐ PORTABLE X‐                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 81.   BALTIMORE, MD 21244                        RAY SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   MASSACHUSSETTS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 327067 ‐ INDEPENDENT                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
 82.
     CENTERS FOR MEDICARE & MEDICAID SERVICES     MASSACHUSSETTS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     7500 SECURITY BOULEVARD                      OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 6464 ‐ INDEPENDENT                      $0.00       19‐10385 American Diagnostics Services, Inc.
 83. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     MASSACHUSSETTS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     7500 SECURITY BOULEVARD                      OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ S100329246 ‐                            $0.00       19‐10386 Community Mobile Diagnostics, LLC
 84. BALTIMORE, MD 21244                          TELERADIOLOGY GROUP‐ X‐RAY
     CENTERS FOR MEDICARE & MEDICAID SERVICES     MASSACHUSSETTS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     7500 SECURITY BOULEVARD                      OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ TR0022 ‐ LABORATORY                     $0.00       19‐10405 U.S. Lab & Radiology, Inc.
 85. BALTIMORE, MD 21244                          SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     MICHIGAN MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ MI10510 ‐ MOBILE CLINICAL                     $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
 86. BALTIMORE, MD 21244                          SVCS
     CENTERS FOR MEDICARE & MEDICAID SERVICES     MICHIGAN MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ MI3975 ‐ INDEPENDENT                          $0.00       19‐10385 American Diagnostics Services, Inc.
 87. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                  MICHIGAN MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                                                                                                                           $0.00       19‐10405 U.S. Lab & Radiology, Inc.
                                                  CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ MI6891 ‐ LABORATORY SERVICES
 88. BALTIMORE, MD 21244
     CENTERS FOR MEDICARE & MEDICAID SERVICES     MICHIGAN MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ OP39500 ‐ PORTABLE X‐RAY                      $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 89. BALTIMORE, MD 21244                          SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     MINNESOTA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 470000088 ‐ INDEPENDENT                       $0.00       19‐10385 American Diagnostics Services, Inc.
 90. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     MINNESOTA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000015 ‐ PORTABLE X‐RAY                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 91. BALTIMORE, MD 21244                          SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   MISSISSIPPI MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 302G474022 ‐ INDEPENDENT                      $0.00       19‐10385 American Diagnostics Services, Inc.
       BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
 92.
       CENTERS FOR MEDICARE & MEDICAID SERVICES   MISSISSIPPI MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 302G631236 ‐ PORTABLE X‐RAY                   $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 93.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   MISSISSIPPI MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 302G696839 ‐ LABORATORY                       $0.00       19‐10392 Main Street Clinical Laboratory, Inc.
 94.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                  MISSISSIPPI MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                                                                                                                         $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
                                                  CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 349529 ‐ MOBILE CLINICAL SVCS
 95.   BALTIMORE, MD 21244
       CENTERS FOR MEDICARE & MEDICAID SERVICES   MISSOURI MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 12366 ‐ PORTABLE X‐RAY                        $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 96.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   MISSOURI MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ MA3355 ‐ INDEPENDENT                          $0.00       19‐10385 American Diagnostics Services, Inc.
 97.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                  MISSOURI MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                                                                                                                         $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
                                                  CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ MA4603 ‐ MOBILE CLINICAL SVCS
 98.   BALTIMORE, MD 21244
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEBRASKA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 98359 ‐ PORTABLE X‐RAY                        $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
 99.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEBRASKA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ NA1955 ‐ INDEPENDENT                          $0.00       19‐10385 American Diagnostics Services, Inc.
100.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   ALABAMA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 101G705995 ‐ TELERADIOLOGY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
101.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   ALABAMA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 101G705995 ‐ TELERADIOLOGY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
102.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
                                                                                                  SCHEDULE 4                                                                                  Trident Holding Company, LLC, et. al.
                                                                                                                                                                                     Case No. 19‐10384 (SHL), Jointly Administered

                                                                                                   ASSUMED CONTRACTS
       Name and Address of Counterparty                                            Contract Description                                  Cure Amount           Case Number                         Debtor
       CENTERS FOR MEDICARE & MEDICAID SERVICES   ARIZONA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ Z136900 ‐ PORTABLE X‐RAY                      $0.00       19‐10391 Kan‐Di‐Ki, LLC
103.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEVADA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ V110831 ‐ TELERADIOLOGY                       $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
104.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEVADA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ V114449 ‐ TELERADIOLOGY                       $0.00       19‐10386 Community Mobile Diagnostics, LLC
105.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEVADA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ V114565 ‐ TELERADIOLOGY                       $0.00       19‐10387 Community Mobile Ultrasound, LLC
106.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEVADA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ V50666 ‐ TELERADIOLOGY                        $0.00       19‐10385 American Diagnostics Services, Inc.
107.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEW HAMPSHIRE MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 309800 ‐ PORTABLE X‐                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
108.   BALTIMORE, MD 21244                        RAY SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEW HAMPSHIRE MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 646401 ‐ INDEPENDENT                    $0.00       19‐10385 American Diagnostics Services, Inc.
       BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
109.
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NEW JERSEY MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 21285 ‐ INDEPENDENT                           $0.00       19‐10385 American Diagnostics Services, Inc.
110. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NEW JERSEY MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 314149 ‐ PORTABLE X‐RAY                       $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
111. BALTIMORE, MD 21244                          SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                  NEW JERSEY MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                                                                                                                           $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
                                                  CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 421885 ‐ MOBILE CLINICAL SVCS
112. BALTIMORE, MD 21244
     CENTERS FOR MEDICARE & MEDICAID SERVICES     ARIZONA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ Z144027 ‐ INDEPENDENT                         $0.00       19‐10391 Kan‐Di‐Ki, LLC
113. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     ARIZONA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ Z148470 ‐ LABORATORY                          $0.00       19‐10391 Kan‐Di‐Ki, LLC
114. BALTIMORE, MD 21244                          SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NEW MEXICO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 400521172 ‐ PORTABLE X‐RAY                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
115. BALTIMORE, MD 21244                          SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NEW MEXICO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ NMB2514 ‐ INDEPENDENT                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
116. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NEW YORK MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ AXXXXXXXX ‐ TELERADIOLOGY                    $0.00       19‐10386 Community Mobile Diagnostics, LLC
117. BALTIMORE, MD 21244                          GROUP‐ X‐RAY
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NEW YORK MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ AXXXXXXXX ‐ TELERADIOLOGY                    $0.00       19‐10387 Community Mobile Ultrasound, LLC
118. BALTIMORE, MD 21244                          GROUP‐ ULTRASOUND
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NEW YORK MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ AXXXXXXXX ‐ INDEPENDENT                      $0.00       19‐10385 American Diagnostics Services, Inc.
119. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NEW YORK MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ AXXXXXXXX ‐ PORTABLE X‐RAY                   $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
120. BALTIMORE, MD 21244                          SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ R059811 ‐ PORTABLE X‐RAY                      $0.00       19‐10391 Kan‐Di‐Ki, LLC
121. BALTIMORE, MD 21244                          SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ TG582 ‐ INDEPENDENT                           $0.00       19‐10391 Kan‐Di‐Ki, LLC
122. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NEW YORK MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G300050268 ‐ INDEPENDENT                      $0.00       19‐10385 American Diagnostics Services, Inc.
123. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NEW YORK MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G300050291 ‐ PORTABLE X‐RAY                   $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
124. BALTIMORE, MD 21244                          SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NEW YORK MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ J300050124 ‐ PORTABLE X‐RAY                   $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
125. BALTIMORE, MD 21244                          SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NEW YORK MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ J300050178 ‐ INDEPENDENT                      $0.00       19‐10385 American Diagnostics Services, Inc.
126. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     NORTH CAROLINA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     7500 SECURITY BOULEVARD                      OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 2530138 ‐ PORTABLE X‐                   $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
127. BALTIMORE, MD 21244                          RAY SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NORTH CAROLINA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 2881831 ‐ INDEPENDENT                   $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
128.
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NORTH CAROLINA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ C118 ‐ MOBILE CLINICAL                  $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
129.   BALTIMORE, MD 21244                        SVCS
       CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ TG582A ‐ INDEPENDENT                          $0.00       19‐10391 Kan‐Di‐Ki, LLC
130.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ X058141 ‐ LABORATORY                          $0.00       19‐10391 Kan‐Di‐Ki, LLC
131.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NORTH CAROLINA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G754 ‐ TELERADIOLOGY                    $0.00       19‐10385 American Diagnostics Services, Inc.
132.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OHIO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 3698061 ‐ PORTABLE X‐RAY                      $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
133.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   CALIFORNIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ ZZZ31268Z ‐ PORTABLE X‐RAY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
134.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   COLORADO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ C0B5214 ‐ PORTABLE X‐RAY                      $0.00       19‐10391 Kan‐Di‐Ki, LLC
135.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OHIO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ H430320 ‐ MOBILE CLINICAL                     $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
136.   BALTIMORE, MD 21244                        SVCS
                                                                                                  SCHEDULE 4                                                                                   Trident Holding Company, LLC, et. al.
                                                                                                                                                                                      Case No. 19‐10384 (SHL), Jointly Administered

                                                                                                       ASSUMED CONTRACTS
       Name and Address of Counterparty                                                Contract Description                              Cure Amount           Case Number                          Debtor
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OHIO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ H495410 ‐ TELERADIOLOGY                       $0.00       19‐10386 Community Mobile Diagnostics, LLC
137.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OHIO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ H500170 ‐ TELERADIOLOGY                       $0.00       19‐10387 Community Mobile Ultrasound, LLC
138.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OHIO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ ID03141 ‐ INDEPENDENT                         $0.00       19‐10385 American Diagnostics Services, Inc.
139.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OKLAHOMA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 591904672 ‐ PORTABLE X‐RAY                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
140.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OKLAHOMA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ OKB6053 ‐ INDEPENDENT                         $0.00       19‐10385 American Diagnostics Services, Inc.
141.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OREGON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ R137833 ‐ PORTABLE X‐RAY                      $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
142.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   COLORADO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ COB5224 ‐ INDEPENDENT                         $0.00       19‐10391 Kan‐Di‐Ki, LLC
143.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   CONNECTICUT MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ D100221982 ‐ TELERADIOLOGY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
144.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OREGON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ R177488 ‐ INDEPENDENT                         $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
145.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (ID
       CENTERS FOR MEDICARE & MEDICAID SERVICES   PENNSYLVANIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 21344 ‐ INDEPENDENT                     $0.00       19‐10385 American Diagnostics Services, Inc.
146.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   PENNSYLVANIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 309724 ‐ PORTABLE X‐                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
147.   BALTIMORE, MD 21244                        RAY SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   PENNSYLVANIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 337618 ‐ LABORATORY                     $0.00       19‐10405 U.S. Lab & Radiology, Inc.
148.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   PENNSYLVANIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 341960 ‐ MOBILE                         $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
149.   BALTIMORE, MD 21244                        CLINICAL SVCS
       CENTERS FOR MEDICARE & MEDICAID SERVICES   CONNECTICUT MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ D100221982 ‐ TELERADIOLOGY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
150.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   DISTRICT OF COLUMBIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       7500 SECURITY BOULEVARD                    ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 383261 ‐                            $0.00       19‐10391 Kan‐Di‐Ki, LLC
151.   BALTIMORE, MD 21244                        TELERADIOLOGY GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   PENNSYLVANIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 48953 ‐ INDEPENDENT                     $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
152.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   RHODE ISLAND MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 478002655 ‐                             $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
153.   BALTIMORE, MD 21244                        INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   RHODE ISLAND MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 479006170 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
154.   BALTIMORE, MD 21244                        INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   RHODE ISLAND MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 639002655 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
155.   BALTIMORE, MD 21244                        RAY SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   SOUTH CAROLINA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ C063 ‐ MOBILE CLINICAL                  $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
156.   BALTIMORE, MD 21244                        SVCS
       CENTERS FOR MEDICARE & MEDICAID SERVICES   DISTRICT OF COLUMBIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       7500 SECURITY BOULEVARD                    ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 524369 ‐                            $0.00       19‐10391 Kan‐Di‐Ki, LLC
157.   BALTIMORE, MD 21244                        TELERADIOLOGY GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   FLORIDA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ IB873A ‐ TELERADIOLOGY GROUP‐                 $0.00       19‐10391 Kan‐Di‐Ki, LLC
158.   BALTIMORE, MD 21244                        ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   SOUTH CAROLINA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G120 ‐ TELERADIOLOGY                    $0.00       19‐10386 Community Mobile Diagnostics, LLC
159.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   SOUTH CAROLINA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ Q330380001 ‐ PORTABLE                   $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
160.   BALTIMORE, MD 21244                        X‐RAY SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   SOUTH CAROLINA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ Q353910001 ‐                            $0.00       19‐10385 American Diagnostics Services, Inc.
       BALTIMORE, MD 21244                        INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
161.
     CENTERS FOR MEDICARE & MEDICAID SERVICES     TENNESSEE MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 10370G2479 ‐ MOBILE CLINICAL                  $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
162. BALTIMORE, MD 21244                          SVCS
     CENTERS FOR MEDICARE & MEDICAID SERVICES     TENNESSEE MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 103G471517 ‐ INDEPENDENT                      $0.00       19‐10385 American Diagnostics Services, Inc.
163. BALTIMORE, MD 21244                          DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     TENNESSEE MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 103G639077 ‐ PORTABLE X‐RAY                   $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
164. BALTIMORE, MD 21244                          SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES     FLORIDA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ IB873A ‐ TELERADIOLOGY GROUP‐                 $0.00       19‐10391 Kan‐Di‐Ki, LLC
165. BALTIMORE, MD 21244                          X‐RAY
     CENTERS FOR MEDICARE & MEDICAID SERVICES     GEORGIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 20270G2767 ‐ TELERADIOLOGY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
166. BALTIMORE, MD 21244                          GROUP‐ ULTRASOUND
     CENTERS FOR MEDICARE & MEDICAID SERVICES     TEXAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                      CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 459809 ‐ PORTABLE X‐RAY                       $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
167. BALTIMORE, MD 21244                          SERVICES
     CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                  TEXAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                                                                                                                           $0.00       19‐10393 MetroStat Clinical Laboratory ‐ Austin, Inc.
                                                  CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 465974 ‐ LABORATORY SERVICES
168. BALTIMORE, MD 21244
     CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                  TEXAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                                                                                                                           $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
                                                  CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 477741 ‐ MOBILE CLINICAL SVCS
169. BALTIMORE, MD 21244
     CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                  TEXAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
     7500 SECURITY BOULEVARD                                                                                                                           $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
                                                  CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 478456 ‐ LABORATORY SERVICES
170. BALTIMORE, MD 21244
                                                                                                  SCHEDULE 4                                                                                 Trident Holding Company, LLC, et. al.
                                                                                                                                                                                    Case No. 19‐10384 (SHL), Jointly Administered

                                                                                                       ASSUMED CONTRACTS
       Name and Address of Counterparty                                                Contract Description                             Cure Amount           Case Number                         Debtor
       CENTERS FOR MEDICARE & MEDICAID SERVICES   TEXAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 535342 ‐ TELERADIOLOGY                       $0.00       19‐10386 Community Mobile Diagnostics, LLC
171.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   TEXAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 548475 ‐ TELERADIOLOGY                       $0.00       19‐10387 Community Mobile Ultrasound, LLC
172.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   TEXAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 562705 ‐ TELERADIOLOGY                       $0.00       19‐10385 American Diagnostics Services, Inc.
173.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   TEXAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ FTA027 ‐ INDEPENDENT                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
174.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   GEORGIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 20270G2767 ‐ TELERADIOLOGY                   $0.00       19‐10391 Kan‐Di‐Ki, LLC
175.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   HAWAII MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ H105754 ‐ TELERADIOLOGY                      $0.00       19‐10391 Kan‐Di‐Ki, LLC
176.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   UTAH MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ U000090362 ‐ TELERADIOLOGY                   $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
177.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   VIRGINIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 479801 ‐ PORTABLE X‐RAY                      $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
178.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   VIRGINIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000011 ‐ PORTABLE X‐RAY                   $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
179.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                  VIRGINIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                                                                                                                        $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
                                                  CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ E058 ‐ MOBILE CLINICAL SVCS
180.   BALTIMORE, MD 21244
       CENTERS FOR MEDICARE & MEDICAID SERVICES   HAWAII MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ H105754 ‐ TELERADIOLOGY                      $0.00       19‐10391 Kan‐Di‐Ki, LLC
181.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   IDAHO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 20001145 ‐ PORTABLE X‐RAY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
182.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   VIRGINIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ FVCUV3 ‐ INDEPENDENT                         $0.00       19‐10385 American Diagnostics Services, Inc.
183.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   VIRGINIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G119 ‐ TELERADIOLOGY GROUP‐                  $0.00       19‐10386 Community Mobile Diagnostics, LLC
184.   BALTIMORE, MD 21244                        X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   VIRGINIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ H961 ‐ TELERADIOLOGY GROUP‐                  $0.00       19‐10387 Community Mobile Ultrasound, LLC
185.   BALTIMORE, MD 21244                        ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WASHINGTON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G8854442 ‐ PORTABLE X‐RAY                    $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
186.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WASHINGTON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G8877010 ‐ LABORATORY                        $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
187.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   IDAHO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 20002444 ‐ INDEPENDENT                       $0.00       19‐10391 Kan‐Di‐Ki, LLC
188.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WASHINGTON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G8910136 ‐ INDEPENDENT                       $0.00       19‐10398 Schryver Medical Sales and Marketing, LLC
189.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (ID
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WASHINGTON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G8935628 ‐ TELERADIOLOGY                     $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
190.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WASHINGTON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G8935628 ‐ TELERADIOLOGY                     $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
191.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WASHINGTON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G8965345 ‐ TELERADIOLOGY                     $0.00       19‐10385 American Diagnostics Services, Inc.
192.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WASHINGTON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G8970871 ‐ TELERADIOLOGY                     $0.00       19‐10387 Community Mobile Ultrasound, LLC
193.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WASHINGTON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G8970876 ‐ TELERADIOLOGY                     $0.00       19‐10386 Community Mobile Diagnostics, LLC
194.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   ILLINOIS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ F100184179 ‐ TELERADIOLOGY                   $0.00       19‐10391 Kan‐Di‐Ki, LLC
195.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WEST VIRGINIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ E475 ‐ INDEPENDENT                     $0.00       19‐10385 American Diagnostics Services, Inc.
196.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WEST VIRGINIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ Q500220001 ‐ PORTABLE                  $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
197.   BALTIMORE, MD 21244                        X‐RAY SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WISCONSIN MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 80080 ‐ PORTABLE X‐RAY                       $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
198.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WISCONSIN MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 92525 ‐ INDEPENDENT                          $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
199.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WISCONSIN MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ K100360890 ‐ MOBILE CLINICAL                 $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
200.   BALTIMORE, MD 21244                        SVCS
       CENTERS FOR MEDICARE & MEDICAID SERVICES   ILLINOIS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ F100184179 ‐ TELERADIOLOGY                   $0.00       19‐10391 Kan‐Di‐Ki, LLC
201.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   INDIANA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ IN2199 ‐ TELERADIOLOGY                       $0.00       19‐10391 Kan‐Di‐Ki, LLC
202.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   INDIANA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ IN2199 ‐ TELERADIOLOGY                       $0.00       19‐10391 Kan‐Di‐Ki, LLC
203.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   MASSACHUSSETTS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ S100280147 ‐                           $0.00       19‐10391 Kan‐Di‐Ki, LLC
204.   BALTIMORE, MD 21244                        TELERADIOLOGY GROUP‐ ULTRASOUND
                                                                                                  SCHEDULE 4                                                                                  Trident Holding Company, LLC, et. al.
                                                                                                                                                                                     Case No. 19‐10384 (SHL), Jointly Administered

                                                                                                       ASSUMED CONTRACTS
       Name and Address of Counterparty                                                Contract Description                              Cure Amount           Case Number                         Debtor
       CENTERS FOR MEDICARE & MEDICAID SERVICES   MASSACHUSSETTS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ S100280147 ‐                            $0.00       19‐10391 Kan‐Di‐Ki, LLC
205.   BALTIMORE, MD 21244                        TELERADIOLOGY GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEVADA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ ES671A ‐ INDEPENDENT                          $0.00       19‐10391 Kan‐Di‐Ki, LLC
206.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEVADA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ F9811 ‐ PORTABLE X‐RAY                        $0.00       19‐10391 Kan‐Di‐Ki, LLC
207.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES
                                                  NEVADA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                                                                                                                         $0.00       19‐10391 Kan‐Di‐Ki, LLC
                                                  CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ GX841A ‐ LABORATORY SERVICES
208.   BALTIMORE, MD 21244
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEW JERSEY MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 532302 ‐ TELERADIOLOGY                        $0.00       19‐10391 Kan‐Di‐Ki, LLC
209.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEW JERSEY MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 532302 ‐ TELERADIOLOGY                        $0.00       19‐10391 Kan‐Di‐Ki, LLC
210.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEW YORK MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G100484467 ‐ TELERADIOLOGY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
211.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NEW YORK MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G100484467 ‐ TELERADIOLOGY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
212.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NORTH CAROLINA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ E409 ‐ TELERADIOLOGY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
213.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   NORTH CAROLINA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ E409 ‐ TELERADIOLOGY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
214.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OHIO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ H368710 ‐ TELERADIOLOGY                       $0.00       19‐10391 Kan‐Di‐Ki, LLC
215.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OHIO MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ H368710 ‐ TELERADIOLOGY                       $0.00       19‐10391 Kan‐Di‐Ki, LLC
216.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OREGON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ R153550 ‐ PORTABLE X‐RAY                      $0.00       19‐10391 Kan‐Di‐Ki, LLC
217.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   OREGON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ R165889 ‐ INDEPENDENT                         $0.00       19‐10391 Kan‐Di‐Ki, LLC
218.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   PENNSYLVANIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 472811 ‐ TELERADIOLOGY                  $0.00       19‐10391 Kan‐Di‐Ki, LLC
219.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   PENNSYLVANIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 472811 ‐ TELERADIOLOGY                  $0.00       19‐10391 Kan‐Di‐Ki, LLC
220.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   SOUTH CAROLINA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ F334 ‐ TELERADIOLOGY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
221.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   SOUTH CAROLINA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       7500 SECURITY BOULEVARD                    OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ F334 ‐ TELERADIOLOGY                    $0.00       19‐10391 Kan‐Di‐Ki, LLC
222.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   TEXAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 379886 ‐ TELERADIOLOGY                        $0.00       19‐10391 Kan‐Di‐Ki, LLC
223.   BALTIMORE, MD 21244                        GROUP‐ ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   TEXAS MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 379886 ‐ TELERADIOLOGY                        $0.00       19‐10391 Kan‐Di‐Ki, LLC
224.   BALTIMORE, MD 21244                        GROUP‐ X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   UTAH MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 69190 ‐ PORTABLE X‐RAY                        $0.00       19‐10391 Kan‐Di‐Ki, LLC
225.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   UTAH MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ U000073103 ‐ INDEPENDENT                      $0.00       19‐10391 Kan‐Di‐Ki, LLC
226.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   VIRGINIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ F303 ‐ TELERADIOLOGY GROUP‐                   $0.00       19‐10391 Kan‐Di‐Ki, LLC
227.   BALTIMORE, MD 21244                        ULTRASOUND
       CENTERS FOR MEDICARE & MEDICAID SERVICES   VIRGINIA MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ F303 ‐ TELERADIOLOGY GROUP‐                   $0.00       19‐10391 Kan‐Di‐Ki, LLC
228.   BALTIMORE, MD 21244                        X‐RAY
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WASHINGTON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G8891359 ‐ PORTABLE X‐RAY                     $0.00       19‐10391 Kan‐Di‐Ki, LLC
229.   BALTIMORE, MD 21244                        SERVICES
       CENTERS FOR MEDICARE & MEDICAID SERVICES   WASHINGTON MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL OTHER
       7500 SECURITY BOULEVARD                    CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ G8986233 ‐ INDEPENDENT                        $0.00       19‐10391 Kan‐Di‐Ki, LLC
230.   BALTIMORE, MD 21244                        DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
       RAILROAD MEDICARE                          ALABAMA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                             OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DT7374 ‐ MOBILE                         $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
231.   AUGUSTA, GA 30999‐0001                     CLINICAL SVCS
       RAILROAD MEDICARE                          ALABAMA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                             OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00849056 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
232.   AUGUSTA, GA 30999‐0001                     RAY SERVICES
       RAILROAD MEDICARE                          ALABAMA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                             OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00883802 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001                     INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
233.
     RAILROAD MEDICARE                            ARIZONA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                               OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV0608 ‐                                $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
234. AUGUSTA, GA 30999‐0001                       TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                            ARIZONA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                               OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV0608 ‐                                $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
235. AUGUSTA, GA 30999‐0001                       TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                            ARIZONA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                               OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0658 ‐                                $0.00       19‐10386 Community Mobile Diagnostics, LLC
236. AUGUSTA, GA 30999‐0001                       TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                            ARIZONA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                               OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX6059 ‐                                $0.00       19‐10385 American Diagnostics Services, Inc.
237. AUGUSTA, GA 30999‐0001                       TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                            ARIZONA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                               OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX6062 ‐                                $0.00       19‐10387 Community Mobile Ultrasound, LLC
238. AUGUSTA, GA 30999‐0001                       TELERADIOLOGY GROUP‐ ULTRASOUND
                                                                                          SCHEDULE 4                                                                                    Trident Holding Company, LLC, et. al.
                                                                                                                                                                               Case No. 19‐10384 (SHL), Jointly Administered

                                                                                         ASSUMED CONTRACTS
     Name and Address of Counterparty                                    Contract Description                                     Cure Amount           Case Number                          Debtor
     RAILROAD MEDICARE                  ARKANSAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000809 ‐ PORTABLE X‐                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
239. AUGUSTA, GA 30999‐0001             RAY SERVICES
     RAILROAD MEDICARE                  ARKANSAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DT7371 ‐ MOBILE                            $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
240. AUGUSTA, GA 30999‐0001             CLINICAL SVCS
       RAILROAD MEDICARE                ARKANSAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00970010 ‐                                $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
241.
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001699 ‐                            $0.00       19‐10386 Community Mobile Diagnostics, LLC
242. AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DU2858 ‐ MOBILE                        $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
243. AUGUSTA, GA 30999‐0001             CLINICAL SVCS
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV5121 ‐                               $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
244. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV5121 ‐                               $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
245. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV5874 ‐                               $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
246. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV5874 ‐                               $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
247. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX3574 ‐                               $0.00       19‐10386 Community Mobile Diagnostics, LLC
248. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX3584 ‐                               $0.00       19‐10385 American Diagnostics Services, Inc.
249. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX3586 ‐                               $0.00       19‐10387 Community Mobile Ultrasound, LLC
250. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00900121 ‐                            $0.00       19‐10383 MDX‐MDL Holdings, LLC
251. AUGUSTA, GA 30999‐0001             LABORATORY SERVICES
       RAILROAD MEDICARE                CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01099709 ‐                            $0.00       19‐10387 Community Mobile Ultrasound, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
252.
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01382805 ‐                            $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
253. AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01516604 ‐                            $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
254. AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
     RAILROAD MEDICARE                  CONNECTICUT RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001205 ‐                            $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
255. AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                CONNECTICUT RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00890445 ‐                            $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
256.
       RAILROAD MEDICARE                CONNECTICUT RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00895812 ‐                            $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
257.
       RAILROAD MEDICARE                DELAWARE RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 470000040 ‐                                $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
258.
     RAILROAD MEDICARE                  DELAWARE RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00336531 ‐ PORTABLE X‐                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
259. AUGUSTA, GA 30999‐0001             RAY SERVICES
     RAILROAD MEDICARE                  DISTRICT OF COLUMBIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT
     P.O. BOX 10066                     AGREEMENT, AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
260. AUGUSTA, GA 30999‐0001             630001706 ‐ PORTABLE X‐RAY SERVICES
     RAILROAD MEDICARE                  DISTRICT OF COLUMBIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT
     P.O. BOX 10066                     AGREEMENT, AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐                         $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
261. AUGUSTA, GA 30999‐0001             DV6589 ‐ MOBILE CLINICAL SVCS
     RAILROAD MEDICARE                  DISTRICT OF COLUMBIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT
     P.O. BOX 10066                     AGREEMENT, AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐                         $0.00       19‐10386 Community Mobile Diagnostics, LLC
262. AUGUSTA, GA 30999‐0001             DX0660 ‐ TELERADIOLOGY GROUP‐ X‐RAY
       RAILROAD MEDICARE                DISTRICT OF COLUMBIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT
       P.O. BOX 10066                   AGREEMENT, AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐                         $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           P00902220 ‐ INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
263.
     RAILROAD MEDICARE                  FLORIDA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000694 ‐ PORTABLE X‐                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
264. AUGUSTA, GA 30999‐0001             RAY SERVICES
     RAILROAD MEDICARE                  FLORIDA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DU1724 ‐ MOBILE                            $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
265. AUGUSTA, GA 30999‐0001             CLINICAL SVCS
     RAILROAD MEDICARE                  FLORIDA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX3573 ‐                                   $0.00       19‐10386 Community Mobile Diagnostics, LLC
266. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  FLORIDA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX4608 ‐                                   $0.00       19‐10385 American Diagnostics Services, Inc.
267. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
       RAILROAD MEDICARE                FLORIDA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00836869 ‐                                $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
268.
     RAILROAD MEDICARE                  FLORIDA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00955722 ‐                                $0.00       19‐10405 U.S. Lab & Radiology, Inc.
269. AUGUSTA, GA 30999‐0001             LABORATORY SERVICES
     RAILROAD MEDICARE                  GEORGIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000586 ‐ PORTABLE X‐                    $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
270. AUGUSTA, GA 30999‐0001             RAY SERVICES
                                                                                        SCHEDULE 4                                                                                   Trident Holding Company, LLC, et. al.
                                                                                                                                                                            Case No. 19‐10384 (SHL), Jointly Administered

                                                                                         ASSUMED CONTRACTS
     Name and Address of Counterparty                                    Contract Description                                  Cure Amount           Case Number                          Debtor
     RAILROAD MEDICARE                  GEORGIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DU4249 ‐ MOBILE                         $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
271. AUGUSTA, GA 30999‐0001             CLINICAL SVCS
     RAILROAD MEDICARE                  GEORGIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0633 ‐                                $0.00       19‐10386 Community Mobile Diagnostics, LLC
272. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  GEORGIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX4966 ‐                                $0.00       19‐10387 Community Mobile Ultrasound, LLC
273. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
       RAILROAD MEDICARE                GEORGIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00899495 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
274.
     RAILROAD MEDICARE                  HAWAII RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV0607 ‐                                $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
275. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  HAWAII RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV0607 ‐                                $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
276. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  HAWAII RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX18989 ‐                               $0.00       19‐10387 Community Mobile Ultrasound, LLC
277. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  HAWAII RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX2571 ‐                                $0.00       19‐10386 Community Mobile Diagnostics, LLC
278. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  HAWAII RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX3587 ‐                                $0.00       19‐10385 American Diagnostics Services, Inc.
279. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  ILLINOIS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX3591 ‐                                $0.00       19‐10385 American Diagnostics Services, Inc.
280. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  ILLINOIS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00159811 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
281. AUGUSTA, GA 30999‐0001             RAY SERVICES
       RAILROAD MEDICARE                ILLINOIS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00341908 ‐                             $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
282.
     RAILROAD MEDICARE                  INDIANA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000599 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
283. AUGUSTA, GA 30999‐0001             RAY SERVICES
     RAILROAD MEDICARE                  INDIANA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0664 ‐                                $0.00       19‐10386 Community Mobile Diagnostics, LLC
284. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
       RAILROAD MEDICARE                INDIANA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00870085 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
285.
     RAILROAD MEDICARE                  IOWA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001537 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
286. AUGUSTA, GA 30999‐0001             RAY SERVICES
       RAILROAD MEDICARE                IOWA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01101442 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
287.
     RAILROAD MEDICARE                  KANSAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000930 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
288. AUGUSTA, GA 30999‐0001             RAY SERVICES
     RAILROAD MEDICARE                  KANSAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0222 ‐                                $0.00       19‐10386 Community Mobile Diagnostics, LLC
289. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
       RAILROAD MEDICARE                KANSAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00902360 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
290.
     RAILROAD MEDICARE                  KENTUCKY RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001673 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
291. AUGUSTA, GA 30999‐0001             RAY SERVICES
       RAILROAD MEDICARE                KENTUCKY RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00899501 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
292.
     RAILROAD MEDICARE                  LOUISIANA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001037 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
293. AUGUSTA, GA 30999‐0001             RAY SERVICES
       RAILROAD MEDICARE                LOUISIANA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01145330 ‐                             $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
294.
     RAILROAD MEDICARE                  MAINE RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001270 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
295. AUGUSTA, GA 30999‐0001             RAY SERVICES
       RAILROAD MEDICARE                MARYLAND RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 470000039 ‐                         $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
296.
       RAILROAD MEDICARE                MARYLAND RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000958 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
297.   AUGUSTA, GA 30999‐0001           PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                MARYLAND RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DU5077 ‐ MOBILE                     $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
298.   AUGUSTA, GA 30999‐0001           CLINICAL SVCS
       RAILROAD MEDICARE                MASSACHUSSETTS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
       P.O. BOX 10066                   AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001206 ‐                     $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
299.   AUGUSTA, GA 30999‐0001           PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                MASSACHUSSETTS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
       P.O. BOX 10066                   AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 690006929 ‐                     $0.00       19‐10405 U.S. Lab & Radiology, Inc.
300.   AUGUSTA, GA 30999‐0001           LABORATORY SERVICES
       RAILROAD MEDICARE                MASSACHUSSETTS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
       P.O. BOX 10066                   AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0221 ‐                        $0.00       19‐10386 Community Mobile Diagnostics, LLC
301.   AUGUSTA, GA 30999‐0001           TELERADIOLOGY GROUP‐ X‐RAY
                                                                                          SCHEDULE 4                                                                                   Trident Holding Company, LLC, et. al.
                                                                                                                                                                              Case No. 19‐10384 (SHL), Jointly Administered

                                                                                           ASSUMED CONTRACTS
       Name and Address of Counterparty                                    Contract Description                                  Cure Amount           Case Number                          Debtor
       RAILROAD MEDICARE                  MASSACHUSSETTS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
       P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00344027 ‐                     $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
302.
     RAILROAD MEDICARE                    MICHIGAN RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00341923 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
303. AUGUSTA, GA 30999‐0001               RAY SERVICES
       RAILROAD MEDICARE                  MICHIGAN RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00899491 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
304.
     RAILROAD MEDICARE                    MICHIGAN RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01242756 ‐                             $0.00       19‐10405 U.S. Lab & Radiology, Inc.
305. AUGUSTA, GA 30999‐0001               LABORATORY SERVICES
     RAILROAD MEDICARE                    MINNESOTA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00890439 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
306. AUGUSTA, GA 30999‐0001               PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                  MINNESOTA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01101435 ‐                         $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
307.
     RAILROAD MEDICARE                    MISSISSIPPI RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV3165 ‐ MOBILE                     $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
308. AUGUSTA, GA 30999‐0001               CLINICAL SVCS
       RAILROAD MEDICARE                  MISSISSIPPI RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01101464 ‐                         $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
309.
     RAILROAD MEDICARE                    MISSISSIPPI RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01101474 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
310. AUGUSTA, GA 30999‐0001               PORTABLE X‐RAY SERVICES
     RAILROAD MEDICARE                    MISSOURI RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000826 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
311. AUGUSTA, GA 30999‐0001               RAY SERVICES
     RAILROAD MEDICARE                    MISSOURI RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DU1725 ‐ MOBILE                         $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
312. AUGUSTA, GA 30999‐0001               CLINICAL SVCS
       RAILROAD MEDICARE                  MISSOURI RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01471099 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
313.
     RAILROAD MEDICARE                    NEBRASKA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000774 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
314. AUGUSTA, GA 30999‐0001               RAY SERVICES
       RAILROAD MEDICARE                  NEBRASKA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00972855 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
315.
       RAILROAD MEDICARE                  NEVADA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV8454 ‐                                $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
316.   AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
       RAILROAD MEDICARE                  NEVADA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0665 ‐                                $0.00       19‐10386 Community Mobile Diagnostics, LLC
317.   AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
       RAILROAD MEDICARE                  NEVADA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX1147 ‐                                $0.00       19‐10387 Community Mobile Ultrasound, LLC
318.   AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
       RAILROAD MEDICARE                  NEVADA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX4607 ‐                                $0.00       19‐10385 American Diagnostics Services, Inc.
319.   AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
       RAILROAD MEDICARE                  ALABAMA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DW2332 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
320.   AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
       RAILROAD MEDICARE                  NEW HAMPSHIRE RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
       P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001207 ‐                     $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
321.   AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                  NEW HAMPSHIRE RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
       P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00899498 ‐                     $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
322.
       RAILROAD MEDICARE                  NEW JERSEY RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 470000037 ‐                         $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
323.
       RAILROAD MEDICARE                  NEW JERSEY RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001203 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
324.   AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                  NEW JERSEY RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV9664 ‐ MOBILE                     $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
325.   AUGUSTA, GA 30999‐0001             CLINICAL SVCS
       RAILROAD MEDICARE                  ALABAMA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DW2332 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
326.   AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
       RAILROAD MEDICARE                  NEW MEXICO RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00141788 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
327.   AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                  NEW MEXICO RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01123633 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
328.
     RAILROAD MEDICARE                    NEW YORK RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001209 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
329. AUGUSTA, GA 30999‐0001               RAY SERVICES
     RAILROAD MEDICARE                    ARIZONA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00970026 ‐ PORTABLE X‐                 $0.00       19‐10391 Kan‐Di‐Ki, LLC
330. AUGUSTA, GA 30999‐0001               RAY SERVICES
       RAILROAD MEDICARE                  ARIZONA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01005658 ‐                             $0.00       19‐10391 Kan‐Di‐Ki, LLC
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
331.
     RAILROAD MEDICARE                    NEW YORK RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0224 ‐                                $0.00       19‐10386 Community Mobile Diagnostics, LLC
332. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ X‐RAY
                                                                                        SCHEDULE 4                                                                                   Trident Holding Company, LLC, et. al.
                                                                                                                                                                            Case No. 19‐10384 (SHL), Jointly Administered

                                                                                        ASSUMED CONTRACTS
     Name and Address of Counterparty                                   Contract Description                                   Cure Amount           Case Number                          Debtor
     RAILROAD MEDICARE                  NEW YORK RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX4965 ‐                                $0.00       19‐10387 Community Mobile Ultrasound, LLC
333. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
       RAILROAD MEDICARE                NEW YORK RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01107140 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
334.
     RAILROAD MEDICARE                  NORTH CAROLINA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
     P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000798 ‐                     $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
335. AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
     RAILROAD MEDICARE                  NORTH CAROLINA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
     P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DT7372 ‐                        $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
336. AUGUSTA, GA 30999‐0001             MOBILE CLINICAL SVCS
     RAILROAD MEDICARE                  ARIZONA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01126484 ‐                             $0.00       19‐10391 Kan‐Di‐Ki, LLC
337. AUGUSTA, GA 30999‐0001             LABORATORY SERVICES
       RAILROAD MEDICARE                CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 300004656 ‐                         $0.00       19‐10391 Kan‐Di‐Ki, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
338.
     RAILROAD MEDICARE                  NORTH CAROLINA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
     P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX6061 ‐                        $0.00       19‐10385 American Diagnostics Services, Inc.
339. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
       RAILROAD MEDICARE                NORTH CAROLINA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
       P.O. BOX 10066                   AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00344019 ‐                     $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
340.
       RAILROAD MEDICARE                OHIO RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000687 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
341.   AUGUSTA, GA 30999‐0001           RAY SERVICES
       RAILROAD MEDICARE                OHIO RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV6729 ‐ MOBILE                         $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
342.   AUGUSTA, GA 30999‐0001           CLINICAL SVCS
       RAILROAD MEDICARE                CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 690086040 ‐                         $0.00       19‐10391 Kan‐Di‐Ki, LLC
343.   AUGUSTA, GA 30999‐0001           PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                OHIO RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0663 ‐                                $0.00       19‐10386 Community Mobile Diagnostics, LLC
344.   AUGUSTA, GA 30999‐0001           TELERADIOLOGY GROUP‐ X‐RAY
       RAILROAD MEDICARE                OHIO RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX1896 ‐                                $0.00       19‐10387 Community Mobile Ultrasound, LLC
345.   AUGUSTA, GA 30999‐0001           TELERADIOLOGY GROUP‐ ULTRASOUND
       RAILROAD MEDICARE                OHIO RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00465637 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
346.
     RAILROAD MEDICARE                  OKLAHOMA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000516 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
347. AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                OKLAHOMA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01101462 ‐                         $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
348.
       RAILROAD MEDICARE                CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00837920 ‐                         $0.00       19‐10391 Kan‐Di‐Ki, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
349.
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01176097 ‐                         $0.00       19‐10391 Kan‐Di‐Ki, LLC
350. AUGUSTA, GA 30999‐0001             LABORATORY SERVICES
       RAILROAD MEDICARE                PENNSYLVANIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 470000038 ‐                         $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
351.
     RAILROAD MEDICARE                  PENNSYLVANIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001184 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
352. AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
     RAILROAD MEDICARE                  PENNSYLVANIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DU7222 ‐ MOBILE                     $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
353. AUGUSTA, GA 30999‐0001             CLINICAL SVCS
     RAILROAD MEDICARE                  CALIFORNIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01176114 ‐                         $0.00       19‐10391 Kan‐Di‐Ki, LLC
354. AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                PENNSYLVANIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00342224 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
355.
     RAILROAD MEDICARE                  PENNSYLVANIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01308351 ‐                         $0.00       19‐10405 U.S. Lab & Radiology, Inc.
356. AUGUSTA, GA 30999‐0001             LABORATORY SERVICES
     RAILROAD MEDICARE                  RHODE ISLAND RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000752 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
357. AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                RHODE ISLAND RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00342225 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
358.
       RAILROAD MEDICARE                RHODE ISLAND RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00899460 ‐                         $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
359.
     RAILROAD MEDICARE                  SOUTH CAROLINA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
     P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001711 ‐                     $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
360. AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
     RAILROAD MEDICARE                  SOUTH CAROLINA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
     P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DT7364 ‐                        $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
361. AUGUSTA, GA 30999‐0001             MOBILE CLINICAL SVCS
     RAILROAD MEDICARE                  COLORADO RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01062890 ‐ PORTABLE X‐                 $0.00       19‐10391 Kan‐Di‐Ki, LLC
362. AUGUSTA, GA 30999‐0001             RAY SERVICES
     RAILROAD MEDICARE                  SOUTH CAROLINA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
     P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0659 ‐                        $0.00       19‐10386 Community Mobile Diagnostics, LLC
363. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
                                                                                          SCHEDULE 4                                                                                  Trident Holding Company, LLC, et. al.
                                                                                                                                                                             Case No. 19‐10384 (SHL), Jointly Administered

                                                                                           ASSUMED CONTRACTS
       Name and Address of Counterparty                                    Contract Description                                  Cure Amount           Case Number                         Debtor
       RAILROAD MEDICARE                  SOUTH CAROLINA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
       P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00863954 ‐                     $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
364.
     RAILROAD MEDICARE                    TENNESSEE RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DT7366 ‐ MOBILE                     $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
365. AUGUSTA, GA 30999‐0001               CLINICAL SVCS
     RAILROAD MEDICARE                    TENNESSEE RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00890446 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
366. AUGUSTA, GA 30999‐0001               PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                  TENNESSEE RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00899468 ‐                         $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
367.
     RAILROAD MEDICARE                    TEXAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000802 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
368. AUGUSTA, GA 30999‐0001               RAY SERVICES
       RAILROAD MEDICARE                  COLORADO RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01062898 ‐                             $0.00       19‐10391 Kan‐Di‐Ki, LLC
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
369.
     RAILROAD MEDICARE                    CONNECTICUT RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV6917 ‐                            $0.00       19‐10391 Kan‐Di‐Ki, LLC
370. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                    TEXAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DW3572 ‐ MOBILE                         $0.00       19‐10404 TridentUSA Mobile Infusion Services, LLC
371. AUGUSTA, GA 30999‐0001               CLINICAL SVCS
     RAILROAD MEDICARE                    TEXAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0233 ‐                                $0.00       19‐10386 Community Mobile Diagnostics, LLC
372. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                    TEXAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX3682 ‐                                $0.00       19‐10385 American Diagnostics Services, Inc.
373. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                    TEXAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX3683 ‐                                $0.00       19‐10387 Community Mobile Ultrasound, LLC
374. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ ULTRASOUND
       RAILROAD MEDICARE                  TEXAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00342427 ‐                             $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
375.
     RAILROAD MEDICARE                    UTAH RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV6056 ‐                                $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
376. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                    DISTRICT OF COLUMBIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT
     P.O. BOX 10066                       AGREEMENT, AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐                      $0.00       19‐10391 Kan‐Di‐Ki, LLC
377. AUGUSTA, GA 30999‐0001               DV2168 ‐ TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                    FLORIDA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV3834 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
378. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                    VIRGINIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630000595 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
379. AUGUSTA, GA 30999‐0001               RAY SERVICES
     RAILROAD MEDICARE                    VIRGINIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ 630001210 ‐ PORTABLE X‐                 $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
380. AUGUSTA, GA 30999‐0001               RAY SERVICES
     RAILROAD MEDICARE                    FLORIDA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV3834 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
381. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                    VIRGINIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0647 ‐                                $0.00       19‐10386 Community Mobile Diagnostics, LLC
382. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ X‐RAY
       RAILROAD MEDICARE                  VIRGINIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00883807 ‐                             $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
383.
     RAILROAD MEDICARE                    WASHINGTON RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV2940 ‐                            $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
384. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                    WASHINGTON RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV2940 ‐                            $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
385. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                    WASHINGTON RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0643 ‐                            $0.00       19‐10386 Community Mobile Diagnostics, LLC
386. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                    WASHINGTON RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX1897 ‐                            $0.00       19‐10387 Community Mobile Ultrasound, LLC
387. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                    WASHINGTON RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX8894 ‐                            $0.00       19‐10385 American Diagnostics Services, Inc.
388. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                    GEORGIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV4715 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
389. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                    GEORGIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV4715 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
390. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                    WEST VIRGINIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01466113 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
391. AUGUSTA, GA 30999‐0001               PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                  WEST VIRGINIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01473880 ‐                         $0.00       19‐10385 American Diagnostics Services, Inc.
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
392.
     RAILROAD MEDICARE                    WISCONSIN RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                       ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00160163 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
393. AUGUSTA, GA 30999‐0001               PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                  WISCONSIN RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00342464 ‐                         $0.00       19‐10399 Symphony Diagnostic Services No. 1, LLC
       AUGUSTA, GA 30999‐0001             INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
394.
     RAILROAD MEDICARE                    HAWAII RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                       OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV2626 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
395. AUGUSTA, GA 30999‐0001               TELERADIOLOGY GROUP‐ ULTRASOUND
                                                                                        SCHEDULE 4                                                                                  Trident Holding Company, LLC, et. al.
                                                                                                                                                                           Case No. 19‐10384 (SHL), Jointly Administered

                                                                                         ASSUMED CONTRACTS
     Name and Address of Counterparty                                    Contract Description                                  Cure Amount           Case Number                         Debtor
     RAILROAD MEDICARE                  HAWAII RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV2626 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
396. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  IDAHO RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01125028 ‐ PORTABLE X‐                 $0.00       19‐10391 Kan‐Di‐Ki, LLC
397. AUGUSTA, GA 30999‐0001             RAY SERVICES
       RAILROAD MEDICARE                IDAHO RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01150396 ‐                             $0.00       19‐10391 Kan‐Di‐Ki, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
398.
     RAILROAD MEDICARE                  ILLINOIS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV2939 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
399. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  ILLINOIS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV2939 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
400. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  INDIANA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV1859 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
401. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  INDIANA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV1859 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
402. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  KANSAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0079 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
403. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  MASSACHUSSETTS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
     P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DW6798 ‐                        $0.00       19‐10391 Kan‐Di‐Ki, LLC
404. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  NEVADA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P00970024 ‐ PORTABLE X‐                 $0.00       19‐10391 Kan‐Di‐Ki, LLC
405. AUGUSTA, GA 30999‐0001             RAY SERVICES
       RAILROAD MEDICARE                NEVADA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01099718 ‐                             $0.00       19‐10391 Kan‐Di‐Ki, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
406.
     RAILROAD MEDICARE                  NEVADA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01138750 ‐                             $0.00       19‐10391 Kan‐Di‐Ki, LLC
407. AUGUSTA, GA 30999‐0001             LABORATORY SERVICES
     RAILROAD MEDICARE                  NEW JERSEY RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DX0042 ‐                            $0.00       19‐10391 Kan‐Di‐Ki, LLC
408. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  NEW YORK RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV2941 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
409. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  NEW YORK RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV2941 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
410. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  NORTH CAROLINA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
     P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV4461 ‐                        $0.00       19‐10391 Kan‐Di‐Ki, LLC
411. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  NORTH CAROLINA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
     P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV4461 ‐                        $0.00       19‐10391 Kan‐Di‐Ki, LLC
412. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  OHIO RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DW2776 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
413. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  OREGON RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01005660 ‐ PORTABLE X‐                 $0.00       19‐10391 Kan‐Di‐Ki, LLC
414. AUGUSTA, GA 30999‐0001             RAY SERVICES
       RAILROAD MEDICARE                OREGON RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01099725 ‐                             $0.00       19‐10391 Kan‐Di‐Ki, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
415.
     RAILROAD MEDICARE                  PENNSYLVANIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DW2777 ‐                            $0.00       19‐10391 Kan‐Di‐Ki, LLC
416. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  SOUTH CAROLINA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT,
     P.O. BOX 10066                     AND ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DW2333 ‐                        $0.00       19‐10391 Kan‐Di‐Ki, LLC
417. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  TEXAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV1547 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
418. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  TEXAS RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DV1547 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
419. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ X‐RAY
     RAILROAD MEDICARE                  UTAH RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01005662 ‐ PORTABLE X‐                 $0.00       19‐10391 Kan‐Di‐Ki, LLC
420. AUGUSTA, GA 30999‐0001             RAY SERVICES
       RAILROAD MEDICARE                UTAH RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
       P.O. BOX 10066                   OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01005667 ‐                             $0.00       19‐10391 Kan‐Di‐Ki, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
421.
     RAILROAD MEDICARE                  VIRGINIA RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND ALL
     P.O. BOX 10066                     OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ DW2331 ‐                                $0.00       19‐10391 Kan‐Di‐Ki, LLC
422. AUGUSTA, GA 30999‐0001             TELERADIOLOGY GROUP‐ ULTRASOUND
     RAILROAD MEDICARE                  WASHINGTON RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
     P.O. BOX 10066                     ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P01099742 ‐                         $0.00       19‐10391 Kan‐Di‐Ki, LLC
423. AUGUSTA, GA 30999‐0001             PORTABLE X‐RAY SERVICES
       RAILROAD MEDICARE                WASHINGTON RAILROAD MEDICARE PARTICIPATION AGREEMENT, ENROLLMENT AGREEMENT, AND
       P.O. BOX 10066                   ALL OTHER CONTRACTS OR AGREEMENTS ASSOCIATED WITH PTAN NUMBER: ‐ P02148178 ‐                         $0.00       19‐10391 Kan‐Di‐Ki, LLC
       AUGUSTA, GA 30999‐0001           INDEPENDENT DIAGNOSTIC TESTING FACILITY (IDTF) / MOBILE ULTRASOUND SERVICES
424.
